Exhibit 10.5

 

OPERATION AND MAINTENANCE AGREEMENT

 

(SABINE PASS LNG FACILITIES)

 

by and between

 

Cheniere LNG O&M Services, L.P. (“Operator”)

 

and

 

Sabine Pass LNG, L.P. (“Owner”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS AND INTERPRETATION

   1

1.1    Definitions.

   1

1.2    Rules of Construction

   9

ARTICLE II. APPOINTMENT OF OPERATOR AND TERM

   9

2.1    Appointment

   9

2.2    Term

   10

ARTICLE III. SCOPE OF SERVICES

   10

3.1    Generally

   10

3.2    Services

   10

3.3    Operator to Act as Independent Contractor

   10

3.4    Exclusions from Services

   10

3.5    Cooperation and Coordination with EPC Contractor

   11

3.6    Risk of Loss

   11

3.7    Standard for Performance of Obligations

   11

3.8    Government Approvals

   12

3.9    Liens

   12

3.10 Qualification to Operator’s Obligations.

   12

ARTICLE IV. RESPONSIBILITIES AND RIGHTS OF OWNER

   13

4.1    Owner Responsibilities

   13

4.2    Owner’s Retained Rights.

   14

4.3    Review and Approval

   14

4.4    Government Approvals

   14

 

i



--------------------------------------------------------------------------------

ARTICLE V. O&M EMPLOYEES AND REPRESENTATIVES OF PARTIES

   15

5.1    O&M Employees

   15

5.2    Employee Compliance with Regulations

   15

5.3    Representative of Operator

   15

5.4    Representative of Owner

   15

5.5    Commercial Designee

   15

5.6    Operator Employment of O&M Employees

   16

ARTICLE VI. INFORMATION, REPORTS, AUDITS, RECORDS, FERC AND HOMELAND SECURITY

REQUIREMENTS

   16

6.1    Information; Project Contracts

   16

6.2    Reports and Written Notices

   17

6.3    Cooperation With and Reporting to the FERC

   17

6.4    Notice of Certain Matters

   20

6.5    Notice of Other Matters

   20

6.6    Books and Records

   20

6.7    Audits

   21

6.8    Requirements of Department of Homeland Security

   21

ARTICLE VII. MAINTENANCE PROGRAM, OPERATING PLANS AND BUDGETS

   22

7.1    Maintenance Program

   22

7.2    Operating Plans and Budgets.

   22

7.3    Approval of Operating Plans, Budgets, and Maintenance Program

   23

7.4    Changes in Plans or Budgets

   23

7.5    Monthly Meetings; Modification of Operating Plan

   24

7.6    Deviation

   25

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII. RESPONSIBILITY FOR COSTS AND EXPENSES

   25

8.1    Owner and Operator Responsibility; Procurement of Materials and Services

   25

8.2    Operating Expenses

   25

8.3    Limitations

   26

8.4    O&M Accounts

   27

8.5    Funding of O&M Accounts

   27

8.6    Billing Reports; Invoices

   27

8.7    Budget Reconciliation

   28

8.8    Taxes

   28

ARTICLE IX. FEES, AND BONUSES

   28

9.1    Fees During Pre-Mobilization Period and Mobilization and Start-Up Period

   28

9.2    Fees During the Operating Period

   28

9.3    Bonus

   28

ARTICLE X. FORCE MAJEURE

   29

10.1   Nonperformance

   29

10.2   Obligation to Diligently Cure Force Majeure

   29

10.3   Effect of Continued Event of Force Majeure

   29

ARTICLE XI. EVENTS OF DEFAULT AND REMEDIES

   30

11.1   Operator Events of Default

   30

11.2   Owner Events of Default

   30

11.3   Remedies

   30

11.4   Termination Procedure

   31

11.6   Successor to Operator

   31

11.7   Survival of Certain Provisions

   32

 

iii



--------------------------------------------------------------------------------

ARTICLE XII. INDEMNIFICATION

   32

12.1   Loss or Damage to the Facility

   32

12.2   Operator Indemnity

   32

12.3   Owner Indemnity

   33

12.4   Other Indemnity Rules

   33

ARTICLE XIII. LIMITATION OF LIABILITY

   33

13.1   Limitation of Liability

   33

13.2   CONSEQUENTIAL DAMAGES

   34

ARTICLE XIV. INSURANCE

   34

14.1   Owner’s Insurance

   34

14.2   Operator’s Insurance

   34

14.3   Other Requirements and Insurance Certificates

   34

14.4   Budget

   35

14.5   Disclosure of Claims

   35

ARTICLE XV. ASSIGNMENT

   35

ARTICLE XVI. CONFIDENTIALITY

   35

16.1   Confidential Information

   35

16.2   Permitted Disclosure

   35

16.3   Additional Undertakings of Operator

   36

16.4   Public Announcements

   36

ARTICLE XVII. EMERGENCIES

   36

17.1   Emergencies

   36

17.2   Notice; Further Action

   36

17.3   Owner’s Notice

   37

 

iv



--------------------------------------------------------------------------------

ARTICLE XVIII. DISPUTE RESOLUTION

   37

18.1   Negotiation

   37

18.2   Arbitration

   37

18.3   Continuation of Work During Dispute

   38

ARTICLE XIX. NOTICES

   38

19.1   Notice

   38

19.2   Effective Time of Notice

   38

ARTICLE XX. REPRESENTATIONS AND WARRANTIES

   39

20.1   Representations and Warranties by Each Party

   39

20.2   Additional Representations and Warranties by Operator

   40

ARTICLE XXI. MISCELLANEOUS

   40

21.1   Severability

   40

21.2   Entire Agreement

   40

21.3   Amendment

   40

21.4   Additional Documents and Actions

   40

21.5   Schedules

   40

21.6   Interest for Late Payment

   40

21.7   Services Only Contract

   40

21.8   Counterparts

   41

21.9   Governing Law

   41

21.10  No Third Party Beneficiary

   41

21.11  No Partnership

   41

 

v



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

Schedule 1

   DESCRIPTION OF SERVICES Schedule 2    OPERATING PLAN AND BUDGET INFORMATION
Schedule 3    DESCRIPTION OF INSURANCE COVERAGE Schedule 4    STANDING
PROCEDURES Schedule 5    LIST OF PROJECT CONTRACTS

 

vi



--------------------------------------------------------------------------------

OPERATION AND MAINTENANCE AGREEMENT

 

(SABINE PASS LNG FACILITIES)

 

THIS OPERATION AND MAINTENANCE AGREEMENT (this “Agreement”), dated February 25,
2005, is between Cheniere LNG O&M Services, L.P., a Delaware limited partnership
with its principal place of business in Houston, Texas (“Operator”), and Sabine
Pass LNG, L.P., a Delaware limited partnership with its principal place of
business in Houston, Texas (“Owner”). Operator and Owner are referred to herein,
individually, as a “Party” and, collectively, as the “Parties.”

 

R e c i t a l s:

 

A. Owner is undertaking to contract for the operation and maintenance of the
Facility (as hereinafter defined) located in Cameron Parish, Louisiana.

 

B. Operator desires to provide operation and maintenance services to the
Facility on the terms and conditions set forth in this Agreement.

 

C. Owner desires to appoint Operator to operate and maintain the Facility on the
terms and conditions of this Agreement including the standards of performance
established by this Agreement.

 

NOW, THEREFORE, the Parties agree as follows:

 

ARTICLE I.

DEFINITIONS AND INTERPRETATION

 

1.1 Definitions. When used in this Agreement, the following terms shall have the
following meanings:

 

“Actual Operating Expenses” means, with respect to any period, the aggregate of
all expenses incurred by Operator in connection with the performance of the
Services during such period, including expenses incurred by Operator in
accordance with Article XVII in responding to an Emergency.

 

“Additional Agreement” is defined in Section 6.1.

 

“Affiliate” means, in relation to any Person, a Person that controls, is
controlled by or is under common control with such Person. As used in this
definition the terms “control,” “controlled by,” or “under common control with”
shall mean the ownership, directly or indirectly, of fifty percent (50%) or more
of the voting securities of such Person or the power or authority, through the
ownership of voting securities, by contract, or otherwise, to direct the
management, activities, or policies of such Person.



--------------------------------------------------------------------------------

“Agreement” means this Operation and Maintenance Agreement, as amended from time
to time.

 

“Applicable Laws” means the applicable laws, rules, and regulations, including
common law, of any Government Authority.

 

“Applicable Period” means the Pre-Mobilization Period, the Mobilization and
Start-Up Period or the Operating Period, individually or collectively, as the
context may require.

 

“Approved Budget” means for the Pre-Mobilization Period, the Mobilization and
Start-Up Period and each Operating Year, the Budget which is part of an
Operating Plan approved by Owner pursuant to Article VII, as modified from time
to time in accordance with the terms hereof.

 

“Approved Maintenance Program” means for each Operating Year, the Maintenance
Program as approved by Owner pursuant to Article VII, as modified from time to
time in accordance with the terms hereof.

 

“Approved Operating Plan” means for the Pre-Mobilization Period, the
Mobilization and Start-Up Period and each Operating Year, the Operating Plan
approved by Owner pursuant to Article VII, as modified from time to time in
accordance with the terms hereof.

 

“Base Rate” means the interest rate per annum equal to the lesser of (a) the
prime rate (sometimes referred to as the base rate) for corporate loans as
published by The Wall Street Journal in the money rates section on the
applicable date (or if The Wall Street Journal ceases or fails to publish such a
rate, the prime rate (or an equivalent thereof) in the United States for
corporate loans determined as the average of the rates referred to as prime
rate, base rate or the equivalent thereof, quoted by J.P. Morgan Chase & Co., or
any successor thereof, for short term corporate loans in Texas on the applicable
date) plus two percent (2%) or (b) the maximum lawful rate from time to time
permitted by Applicable Law. The Base Rate shall change as and when the
underlying components thereof change, without notice to any Person.

 

“Billing Report” means a monthly report prepared by Operator pursuant to Section
8.6 which shall set forth all amounts reasonably and properly incurred by
Operator in the performance of the Services and its obligations under this
Agreement during that Month for the Facility and which shall include all amounts
reasonably and properly incurred by Operator in respect of the employment of O&M
Employees and Subcontractors performing the Services.

 

“Budget” means for the Pre-Mobilization Period, the Mobilization and Start-Up
Period and each Operating Year, the budget comprising part of the Operating Plan
for such Operating Year prepared by Operator and submitted to Owner for its
approval under Article VII.

 

“CMMS” is defined in Part 1 Schedule 1.

 

“Collateral Agent means HSBC Bank USA, National Association, as Collateral Agent
under the Credit Agreement.

 

2



--------------------------------------------------------------------------------

“Commercial Designee” is defined in Section 5.5.

 

“Confidential Information” is defined in Section 16.1.

 

“Contractor” means a party other than Owner or Operator to a Project Contract.

 

“COTP” is defined in Section 6.8 (a).

 

“CPI” means the United States Consumer Price Index for All Urban Consumers as
published from time to time by the Bureau of Labor Statistics of the U.S.
Department of Labor or if such index is no longer published then such other
index as Operator may select and Owner shall approve, which approval shall not
be unreasonably withheld.

 

“CPT” means prevailing local time in the Central time zone.

 

“Credit Agreement” means the Credit Agreement dated February 25, 2005 among the
Owner, Societe Generale, as the Agent, the Collateral Agent and the lenders
party thereto.

 

“Customer” means a party to a Terminal Use Agreement with Owner.

 

“Day” or “day” means each twenty-four (24) Hour period from 00:00:01 a.m. to
24:00:00 p.m. CPT.

 

“Dispute” means any dispute, controversy or claim (of any and every kind or type
whether based on contract, tort, statute, regulation or otherwise) arising out
of, relating to or connected with this Agreement, including any dispute as to
the construction, validity, interpretation, termination, enforceability or
breach of this Agreement, as well as any dispute over arbitrability or
jurisdiction.

 

“Effective Date” means the date of this Agreement.

 

“Emergency” means any situation which is likely to impose an immediate threat of
injury to any individual or material damage or material economic loss to all or
any part of the Facility or to any other property located at the Site.

 

“EPC Contract” means the Engineering, Procurement and Construction Agreement
dated December 16, 2004 between the Owner and the EPC Contractor.

 

“EPC Contractor” means Bechtel Corporation.

 

“Extension Term” is defined in Section 2.2.

 

“Facility” means the Sabine Pass LNG Terminal, being Owner’s facilities for the
receipt, storage and regasification, and send-out of Natural Gas located in
Cameron Parish, Louisiana.

 

“FERC” means the Federal Energy Regulatory Commission.

 

3



--------------------------------------------------------------------------------

“FERC Authorization” means the authorization by the FERC issued on December 21,
2004 granting to Owner the approvals requested in that certain application filed
by Owner with the FERC on December 22, 2003, in Docket No. CP04-47-000 (as may
be amended from time to time) pursuant to Section 3(a) of the Natural Gas Act
and the corresponding regulations of the FERC.

 

“Force Majeure Event” means any circumstance or event beyond the reasonable
control of a Party including the following events:

 

(a) explosion, fire, nuclear radiation or chemical or biological contamination,
hurricane, tropical storm, tornado, lightning, earthquake, flood, unusually
severe weather, natural disaster, epidemic, any other act of God, and any other
similar circumstance;

 

(b) war and other hostilities (whether declared or not), revolution, public
disorder, insurrection, rebellion, sabotage, or terrorist action;

 

(c) failure of any third party supplier, where the failure is due to an event
which constitutes force majeure under Owner’s or Operator’s contract with that
party;

 

(d) any action taken by any Government Authority after the date of this
Agreement, including any order, legislation, enactment, judgment, ruling, or
decision thereof;

 

(e) Labor Disputes; and

 

(f) major equipment failure;

 

but (i) no event or circumstance shall be considered to be a Force Majeure Event
(x) to the extent such event or circumstance is due to the negligence, gross
negligence, breach of this Agreement or willful misconduct of the Party claiming
a Force Majeure Event or the Manager (y) if such event would have been avoided
or prevented had Operator exercised due diligence in the performance of the
Services and (ii) Force Majeure Events shall expressly exclude (x) failure of a
Subcontractor to perform its obligations under a Subcontract and (y) a Party’s
financial inability to perform hereunder.

 

“FSA” is defined in Section 6.8(b).

 

“FSP” is defined in Section 6.8(a).

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Government Approvals” means all permits, licenses, approvals, certificates,
consents, concessions, acknowledgments, agreements, decisions, and other forms
of authorizations from, or filing with, or notice to, any Government Authority.

 

“Government Authority” means any federal, state, local or municipal governmental
body, and any governmental, regulatory, or administrative agency, commission,
body, or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative policy, regulatory, or taxing authority or
power, or any court or governmental tribunal.

 

4



--------------------------------------------------------------------------------

“Hour” or “hour” means sixty (60) minute intervals in each Day.

 

“Indexed” means that the amount to be indexed is to be multiplied on each
anniversary of the Effective Date by a fraction the numerator of which is the
CPI on said anniversary of the Effective Date and the denominator of which is
the CPI on the Effective Date.

 

“Initial Term” is defined in Section 2.2.

 

“International LNG Terminal Standards” means to the extent not inconsistent with
the express requirements of this Agreement, the international standards and
practices applicable to the operation and maintenance of LNG receiving and
regasification terminals, established by the following (such standards to apply
in the following order of priority): (i) a Government Authority having
jurisdiction over Owner; (ii) the Society of International Gas Tanker and
Terminal Operators; and (iii) any other internationally recognized
non-governmental agency or organization with whose standards and practices it is
customary for Reasonable and Prudent Operators of LNG receiving and
regasification terminals to comply. In the event of a conflict between any of
the priorities noted above, the priority with the lowest roman numeral noted
above shall prevail.

 

“Labor Costs” means all payroll costs, including salaries, employee benefits and
payroll taxes payable by Operator in accordance with the Approved Budget and
Operating Plan as well as an allocable portion of all overhead of the employer
of each O&M Employee.

 

“Labor Disputes” means any national, regional, or local labor strikes, work
stoppages, boycotts, walkouts, or other labor difficulties or shortages,
including any of the foregoing which affects access to the Facility or the
ability to ship or receive goods, including spare parts.

 

“Lien” means any liens for Taxes or assessments, builder, mechanic,
warehousemen, materialmen, contractor, workmen, repairmen, or carrier liens, or
other similar liens.

 

“Loss” means any losses, liabilities, costs, expenses, claims, proceedings,
actions, demands, obligations, deficiencies, lawsuits, judgments, awards, or
damages.

 

“LNG” means Natural Gas in a liquid state at or below its boiling point at a
pressure of approximately one atmosphere.

 

“LNG Vessel” means an ocean-going vessel suitable for transporting LNG that a
Customer uses for transportation of LNG to the Facility.

 

“Maintenance Program” means the major equipment maintenance program for the
Facility prepared by Operator and submitted to Owner for its approval under
Section 7.1.

 

5



--------------------------------------------------------------------------------

“Main Automation Contractor” means Owner’s contractor responsible for developing
an Integrated Business, Information and Control System (IBICS) that will
encompass both the operation of the Facility and other related systems.

 

“Manager” means the Manager under the Management Services Agreement.

 

Management Services Agreement means the Management Services Agreement of even
date herewith between the Owner and Sabine Pass LNG GP, Inc, as Manager.

 

“Manufacturer’s Recommendations” means the instructions, procedures, and
recommendations which are issued by the manufacturer of any equipment used at
the Facility relating to the operation, maintenance, or repair of such
equipment, and any revisions or updates thereto from time to time issued by the
manufacturer.

 

“Marine Services Company” means the company contracted to provide tug boat and
other marine services to the LNG Vessels delivering LNG to the Facility.

 

“Mobilization and Start-Up Period” means the period from (i) the date as
mutually agreed by Owner and Operator after consultation with the EPC Contractor
upon which O&M Employees mobilize at the Site through and including (ii) the
last day immediately preceding the Substantial Completion Date.

 

“Mobilization and Start-Up Fee” is defined in Section 9.1.

 

“Month” means the period beginning at 00:00:01 a.m., CPT, on the first Day of
each calendar month and ending at the same time on the first Day of the next
succeeding calendar month.

 

“Natural Gas” means any mixture of hydrocarbons and other gases consisting
primarily of methane which at a temperature of sixty degrees Fahrenheit (60°F)
and at an absolute pressure of 1.01325 bar is predominately in the gaseous
state.

 

“Notice” is defined in Section 19.1.

 

“O&M Account” is defined in Section 8.4.

 

“O&M Employees” means the employees of Operator or any Affiliate of Operator who
are engaged by Operator to perform Services under this Agreement.

 

“O&M Fee” is defined in Section 9.2.

 

“O&M Procedures Manual” means the manual containing the operation and
maintenance procedures prepared by Operator and EPC Contractor and approved by
Owner.

 

“Operating Expenses” is defined in Section 8.2.

 

“Operating Period” means the period commencing on the Substantial Completion
Date and ending upon termination of the term of this Agreement.

 

6



--------------------------------------------------------------------------------

“Operating Plan” means the operating plan and where required related budget for
the Facility prepared by Operator and submitted to Owner for its approval
pursuant to Article VII.

 

“Operator” is defined in the introductory paragraph of this Agreement.

 

“Operating Year” means the period commencing 12:00 midnight, CPT, time on the
Substantial Completion Date for the Facility through 12:00 midnight, CPT, on the
next December 31, and each Year thereafter in the term hereof commencing 12:00
midnight, CPT, on December 31 of the prior Year and ending 11:59 p.m., CPT, on
December 31 of the following Year.

 

“Operator Events of Default” is defined in Section 11.1.

 

“Operator Group” means (i) Operator and its Affiliates (other than Owner) and
(ii) the respective directors, officers, agents, employees, representatives of
each Person specified in clause (i) above.

 

“Operator’s Representative” is defined in Section 5.3.

 

“Owner” is defined in the introductory paragraph of this Agreement.

 

“Owner Events of Default” is defined in Section 11.2.

 

“Owner Group” means (i) Owner, its parent and lenders, and each of their
respective Affiliates (other than Operator) and (ii) the respective directors,
officers, agents, employees and representatives of each Person specified in
clause (i) above.

 

“Owner’s Representative” is defined in Section 5.4.

 

“Party” is defined in the introductory paragraph of this Agreement.

 

“Person” means any natural person, firm, corporation, company, voluntary
association, general or limited partnership, limited liability company, joint
venture, trust, unincorporated organization, Government Authority or any other
entity, whether acting in an individual, fiduciary, or other capacity.

 

“Pipeline Delivery Point” means the point downstream of the high pressure
vaporizers at which custody transfer of the vaporized Natural Gas takes place.

 

“Pre-Mobilization Fee” is defined in Section 9.1.

 

“Pre-Mobilization Period” means the period from (i) the Effective Date until but
excluding (ii) the first Day of the Mobilization and Start-Up Period.

 

“Project Contracts” means the agreements described in Schedule 5 and all other
agreements related to the development, financing, construction, operation, and
maintenance of the Facility.

 

7



--------------------------------------------------------------------------------

“Ready For Cool Down” has the meaning provided in the EPC Contract.

 

“Reasonable and Prudent Operator” means a Person seeking in good faith to
perform its contractual obligations, and in so doing, and in the general conduct
of its undertaking, exercising that degree of skill, diligence, prudence and
foresight which would reasonably and ordinarily be expected from a skilled and
experienced operator engaged in the same type of undertaking under the same or
similar circumstances and conditions.

 

“Retained Rights” is defined in Section 4.2.

 

“Services” means all of the services to be provided by Operator pursuant to this
Agreement, including those services described in Article III and Schedule1.

 

“Site” means the land on which all or any part of the Facility is to be built,
including any adjacent working areas required by Owner, or any other contractor
or subcontractor of Owner, and all rights of way and access rights.

 

“Standing Procedures” means the procedures prepared by Operator under Schedule
4.

 

“Subcontract” means any contract for the supply of goods, work, materials, or
equipment in connection with the Services provided hereunder entered into
between Operator and any Subcontractor.

 

“Subcontractor” means any Person party to a Subcontract with Operator.

 

“Substantial Completion Date” is the date that Substantial Completion as defined
in the EPC Contract occurs.

 

“Successor Operator” is defined in Section 11.5.

 

“Supermajority Lenders” has the meaning provided in the Credit Agreement.

 

“Tax” means any tax, duty, impost, and levy of any nature (whether state, local,
or federal) whatsoever and wherever charged, levied, or imposed, together with
any interest and penalties in relation thereto.

 

“Terminal Use Agreement” means an agreement between Owner and a Customer
pursuant to which Owner agrees to accept, store and regasify LNG delivered by a
Customer to the Facility and deliver Natural Gas to the Customer.

 

“Termination Date” is defined in Section 11.4.

 

“Termination Notice” is defined in Section 11.4.

 

“Year” means a period beginning at 0000 hours on the first Day of a calendar
Year and ending at 2400 hours on the last Day of such calendar Year.

 

8



--------------------------------------------------------------------------------

1.2 Rules of Construction. In construing and interpreting this Agreement, the
following rules of construction shall be followed:

 

(a) words imparting the singular shall include the plural and vice versa;

 

(b) a reference in this Agreement to any Article, Section, clause, or paragraph
is, except where it is expressly stated to the contrary or the context otherwise
requires, a reference to such Article, Section, clause, or paragraph herein;

 

(c) headings are for convenience of reference only and shall not be used for
purposes of construction or interpretation of this Agreement;

 

(d) each reference to any Applicable Law shall be construed as a reference to
such Applicable Law as it may have been, or may from time to time be, amended,
replaced, or re-enacted and shall include any rule or regulation promulgated
under any such Applicable Law;

 

(e) the terms “hereof,” “herein,” “hereto,” “hereunder,” and words of similar or
like import, refer to this entire Agreement and not any one particular Article,
Section, Schedule, or other subdivision of this Agreement;

 

(f) any accounting terms used but not expressly defined herein shall have the
meanings given to them under GAAP as consistently applied by the Person to which
they relate;

 

(g) the word “including” and its syntactical variants means “includes, but not
limited to” and corresponding syntactical variant expressions;

 

(h) in computing any period of time prescribed or allowed under this Agreement,
the Day of the act, event, or default from which the designated period of time
begins to run shall be included and if the last Day of the period so computed is
not a business day in the place where performance is due, then the period shall
run until the close of business on the immediately succeeding business day; and

 

(i) this Agreement shall be deemed to be the work product of each Party hereto,
and there shall be no presumption that an ambiguity should be construed in favor
of or against Owner or Operator solely as a result of such Party’s actual or
alleged role in the drafting of this Agreement.

 

ARTICLE II.

APPOINTMENT OF OPERATOR AND TERM

 

2.1 Appointment. Owner hereby appoints Operator, and Operator accepts the
appointment, to operate and maintain the Facility, and to perform the Services,
on and subject to the terms and conditions of this Agreement.

 

9



--------------------------------------------------------------------------------

2.2 Term. The term of this Agreement shall commence on the Effective Date and
unless sooner terminated as provided herein, shall continue in full force and
effect until twenty (20) years after the Substantial Completion Date (the
“Initial Term”). The term of this Agreement shall continue for twelve (12)
months following the end of the Initial Term and for twelve (12) month periods
following each anniversary of the end of the Initial Term (each an “Extension
Term”) unless either Party shall have given the other Notice of termination at
least twelve (12) months prior to the end of the Initial Term or the end of an
Extension Term, as the case may be.

 

ARTICLE III.

SCOPE OF SERVICES

 

3.1 Generally. Operator shall operate and maintain the Facility and perform the
Services in accordance with the provisions of this Agreement.

 

3.2 Services. During each of the Pre-Mobilization Period, the Mobilization and
Start-Up Period and the Operating Period, Operator will perform the Services
indicated on Schedule 1.

 

3.3 Operator to Act as Independent Contractor. Operator hereby agrees to carry
out the functions of, and to act as, an independent contractor in the
performance of the Services under this Agreement.

 

3.4 Exclusions from Services. Except as expressly provided in this Agreement or
as authorized by Owner from time to time, Operator shall not:

 

(a) describe itself as agent or representative of Owner;

 

(b) pledge the credit of Owner in any way in respect of any commitments for
which it has not received written authorization from Owner;

 

(c) make any warranty or representation relating to Owner;

 

(d) sell, lease, pledge, mortgage, encumber, convey, license, exchange, or make
any other transfer, assignment, or disposition of the Facility or any other
property or assets of Owner, other than the removal and disposal of waste
material from the Site;

 

(e) except for Disputes between Operator and Owner arising under this Agreement,
settle, compromise, assign, pledge, transfer, release, waive, or consent to the
compromise, assignment, settlement, pledge, transfer, waiver, or release of, any
claim, suit, debt, demand, or judgment against or due by Owner, or submit any
such claim, dispute, or controversy to arbitration or judicial process, or
stipulate to a judgment or consent with respect thereto;

 

(f) make, enter into, execute, amend, modify, or supplement any Project Contract
or any other contract or agreement on behalf of, or in the name of, Owner;

 

(g) engage in any other transaction on behalf of, or in the name of, Owner which
is not expressly permitted by this Agreement;

 

10



--------------------------------------------------------------------------------

(h) provide administrative, financial, tax or other commercial services with
respect to the business of Owner except to the extent they relate solely to the
operation and maintenance of the Facility; or

 

(i) exercise any of the Retained Rights.

 

3.5 Cooperation and Coordination with EPC Contractor and Manager. Operator
acknowledges that during the Pre-Mobilization Period and Mobilization and
Start-Up Period the EPC Contractor shall be in control of the Facility to the
extent provided in the EPC Contract, and Operator agrees that it shall cooperate
with all reasonable requests made by Owner and the EPC Contractor to achieve the
completion of the Facility and prepare for the commercial operation of the
Facility. Where Operator is not required to perform certain services for the
operation and maintenance of the Facility and such services are provided by the
EPC Contractor, Operator shall coordinate with the EPC Contractor to the extent
required for the performance of its obligations hereunder and the efficient
operation of the Facility.

 

During the Operating Period, the Operator agrees that it shall cooperate with
the Manager to ensure that the operation and maintenance of the Facility is
performed in a manner required by the Project Documents.

 

3.6 Risk of Loss. Beginning on the Substantial Completion Date, Operator shall
be responsible for the operation and maintenance of the Facility and shall
ensure that all necessary services required to operate and maintain the Facility
are properly performed in accordance with the terms hereof. Except as otherwise
provided herein, risk of loss for the Facility shall remain with Owner. Operator
does not have risk of loss for LNG or Natural Gas owned by Customers.

 

3.7 Standard for Performance of Obligations. Operator shall operate and maintain
the Facility and perform all the Services hereunder in accordance with:

 

  (i) all Applicable Laws;

 

  (ii) all Government Approvals, including the FERC Authorization;

 

  (iii) the Project Contracts;

 

  (iv) the terms of Operator’s and Owner’s insurance policies;

 

  (v) the terms of this Agreement;

 

  (vi) International LNG Terminal Standards;

 

  (vii) the applicable Approved Operating Plan, Approved Budget, and Approved
Maintenance Program;

 

  (viii) the Standing Procedures; and

 

  (ix) the instructions of the Commercial Designee.

 

11



--------------------------------------------------------------------------------

If Operator is aware of a conflict between any of the above requirements,
Operator shall inform Owner, and Owner shall promptly resolve the conflict.
Prior to such resolution by Owner, Operator shall give precedence to the
obligations in the priority set forth above.

 

Notwithstanding anything herein to the contrary, in no event shall Operator be
required to operate the Facility if it determines in its reasonable opinion that
to do so would violate the mutually agreed upon safety or environmental
standards as determined by Owner and Operator.

 

3.8 Government Approvals. Operator shall procure, obtain, maintain and comply
with all Government Approvals, including all modifications, amendments and
renewals of Governmental Approvals which may be required under any Applicable
Laws for the operation and maintenance of the Facility and the performance of
its obligations hereunder and which need to be procured and maintained by or in
the name of Operator. Owner shall provide Operator with such assistance and
cooperation as may reasonably be required in order to obtain and maintain all
such Government Approvals. Operator shall provide Owner and any other Person
nominated by Owner with such assistance and co-operation as may be reasonably
required in order to obtain and maintain all necessary Government Approvals for
the operation and maintenance of the Facility. Operator shall perform the
Services, including the operation and maintenance of the Facility in accordance
with the terms and conditions of the FERC Authorization and all other Government
Approvals applicable to the operation and maintenance of the Facility.

 

3.9 Liens. Operator shall not permit any Lien to be filed or otherwise imposed
on any part of the Facility or Site as a result of the performance of the
Services or its employment of any Subcontractor for the performance of the
Services. If any Lien is filed as a result of Operator’s breach of its
responsibilities hereunder, and if Operator does not within thirty (30) days of
the filing of the Lien cause such Lien to be released and discharged, or file a
bond satisfactory to Owner in lieu thereof, Owner shall have the right to pay
all sums necessary to obtain such release and discharge such Lien. Operator
shall reimburse Owner for all such costs, including reasonable attorneys’ fees,
within five (5) days of Owner’s written demand therefor. Notwithstanding the
foregoing, Operator shall not be responsible for any Lien filed on the Facility
or Site that was permitted by, or that arises out of or was caused by the
actions of, Owner.

 

3.10 Qualification to Operator’s Obligations. Operator shall: (i) not be liable
to Owner for any Loss suffered or incurred by Owner or any third Person and (ii)
be indemnified and held harmless by Owner for any Loss suffered or incurred by
Operator or in respect of the claims of any third Person to the extent in each
such case that such Loss is as a direct result of:

 

(a) Operator’s compliance with the terms of this Agreement or any other Project
Contract;

 

(b) Operator’s compliance with any instruction or direction given by Owner or
any constraint imposed by Owner at any time upon Operator which is different
from those otherwise provided by this Agreement;

 

(c) Owner’s failure to comply with its obligations under this Agreement,
including failure to make timely payment of Operating Expenses, or any other
Project

 

12



--------------------------------------------------------------------------------

Contract (unless any such obligation was to be performed by Operator pursuant to
the terms of this Agreement or any other Project Contract), which failure has an
adverse effect on Operator’s ability to perform the Services except to the
extent that such failure is a result of any negligence, willful misconduct or
breach of this Agreement by Operator;

 

(d) a design, manufacturing or construction defect in the Facility or any
component incorporated therein;

 

(e) the absence or lapse of any Government Approval, other than any absence or
lapse resulting from Operator’s failure to comply with its obligations under
Section 3.8;

 

(f) a Contractor’s failure to comply with its obligations under any Project
Contract or any other contract between a Contractor and Owner relating to the
Facility, which failure results in Operator’s inability to perform its
obligations hereunder, except to the extent that such failure is a result of any
negligence willful misconduct or breach of this Agreement by Operator; or

 

(g) lack of spare parts except to the extent that it is the result of any
negligence, willful misconduct or breach of this Agreement by Operator.

 

ARTICLE IV.

RESPONSIBILITIES AND RIGHTS OF OWNER

 

4.1 Owner Responsibilities. Owner shall perform and be responsible for the
following ongoing activities:

 

(a) providing and maintaining insurance in accordance with Section 14.1;

 

(b) providing utilities reasonably required by Operator to perform the Services;

 

(c) providing all public relations ( except for those referred to in the
Services) and assist Operator, if requested, in performing all necessary public
relations activities with the local community and public agencies;

 

(d) contracting with the Marine Services Company;

 

(e) paying Operator the amounts owed under this Agreement;

 

(f) complying, with Operator’s assistance, with all Owner requirements in
Government Approvals identified in Section 4.4; and

 

(g) managing all loan or financing agreements.

 

13



--------------------------------------------------------------------------------

4.2 Owner’s Retained Rights. Owner shall retain all rights and powers relating
to the operation and maintenance of the Facility not specifically granted to
Operator under this Agreement (the “Retained Rights”), including the following
rights and powers:

 

(a) review and determination of general policies and procedures not delegated to
Operator;

 

(b) approval of all press releases and publicity material relating to this
Agreement or the Facility;

 

(c) approval of commitments to incur expenditures in relation to any
expenditures not included in the applicable Approved Budget;

 

(d) approval of any amendment to, waiver or revision of or termination of any
Project Contract;

 

(e) conduct or resolution of any dispute in relation to any Project Contract
(other than this Agreement in relation to Operator);

 

(f) performance of any obligations of Operator if Operator fails to perform such
obligations hereunder;

 

(g) other than routine and ordinary course matters regarding the operation and
maintenance of the Facility, notification and communication with Government
Authorities regarding the Facility;

 

(h) access rights to enter and inspect the Facility by Owner’s employees or
agents, to accompany or send prospective Customers to the Facility for review,
including any environmental assessment or review, and to make repairs or
improvements. Prior to such access, notice shall be given to Operator, whenever
it is reasonable to do so; and

 

(i) office space for Owner’s employees or agents to work, have meetings, conduct
audits, investigations, entertain visitors and customers, access to high speed
internet network connection, private phone line, access to copiers, fax
machines, use of general office supplies, toilets, showers and kitchen
facilities, and capability to reserve conference rooms.

 

4.3 Review and Approval. Owner shall, except as expressly otherwise set forth in
this Agreement, review in a timely fashion and not unreasonably withhold its
approval of all items submitted by Operator to Owner for its approval.
Notwithstanding the foregoing, the Approved Operating Plan, Approved Budget and
Approved Maintenance Program shall govern Operator’s performance of its
obligations hereunder until a new such plan, program or budget is approved by
Owner in accordance with Section 7.2 and Section 7.3.

 

4.4 Government Approvals. Owner shall procure, obtain, and maintain all
Government Approvals required under any Applicable Law to be obtained in the
name of Owner for the operation and maintenance of the Facility. Operator shall
provide Owner with such assistance and cooperation as may reasonably be required
by Owner to obtain and maintain all such Government Approvals.

 

14



--------------------------------------------------------------------------------

ARTICLE V.

O&M EMPLOYEES AND REPRESENTATIVES OF PARTIES

 

5.1 O&M Employees. Operator and its Affiliates shall identify, recruit,
interview, and subject to Owner’s approval hire the O&M Employees. The O&M
Employees shall be qualified (and if required, licensed) in the duties to which
they are assigned. The working hours, rates of compensation, and all other
matters relating to the engagement of the O&M Employees shall be determined in
accordance with any Approved Budget.

 

5.2 Employee Compliance with Regulations. Operator shall ensure that each O&M
Employee shall at all times comply with Applicable Laws and Governmental
Approvals applicable to the Site and the regulations and safety requirements of
Owner at the Site.

 

5.3 Representative of Operator. Operator shall appoint, subject to Owner’s prior
approval, a properly qualified individual to act as the representative of
Operator (the “Operator’s Representative”). Operator’s Representative shall
advise Owner on issues regarding the operation and maintenance of the Facility.
Operator’s Representative is authorized and empowered to act for and on behalf
of Operator on all matters concerning this Agreement and its obligations
hereunder, other than any amendments to or waivers under this Agreement. In all
such matters, Operator shall be bound by the written communications, directions,
requests, and decisions given or made by Operator’s Representative (or its
designee) within the scope of its responsibilities.

 

5.4 Representative of Owner. Owner shall appoint an individual (“Owner’s
Representative”) to act as the representative of Owner in connection with the
operation and maintenance of the Facility. Owner shall notify Operator of the
identity of Owner’s Representative and any individual appointed in replacement
thereof. Owner’s Representative shall have full authority to act on behalf of
Owner in all matters concerning the operation and maintenance of the Facility
and the performance of Owner’s obligations under this Agreement, other than
authority to agree to any amendments, modifications, or waivers of this
Agreement, and except in relation to matters which Owner may from time to time
by Notice to Operator reserve to itself. Owner shall, subject to the foregoing,
be bound by the written communications, directions, requests, and decisions
given or made by Owner’s Representative within the scope of its
responsibilities.

 

5.5 Commercial Designee. Owner appoints the Manager as its commercial designee
(“Commercial Designee”). The Commercial Designee shall have the right to direct
Operator to vaporize such quantities of LNG as specified by the Commercial
Designee and deliver the resulting Natural Gas into the downstream pipeline
designated by the Commercial Designee. Subject to Section 3.10, Operator shall
comply with such directions from the Commercial Designee.

 

15



--------------------------------------------------------------------------------

5.6 Operator Employment of O&M Employees. All O&M Employees shall be employed by
Operator or an Affiliate of Operator and shall in no event be deemed to be the
employees of Owner. Operator will be responsible for paying the salaries and all
benefits of such employees, meeting all governmental liabilities with respect to
such employees, supervising and determining all job classifications, staffing
levels, duties, and other terms of employment for the O&M Employees in
accordance with Applicable Laws. Operator shall have full supervision and
control over the O&M Employees and shall use all reasonable efforts to maintain
appropriate order and discipline among its personnel and shall cause each
Subcontractor to maintain similar standards with respect to such Subcontractor’s
personnel.

 

ARTICLE VI.

INFORMATION, REPORTS, AUDITS, RECORDS, FERC AND HOMELAND

SECURITY REQUIREMENTS

 

6.1 Information; Project Contracts. Owner shall provide Operator with all
information in Owner’s possession reasonably necessary for Operator to carry out
its duties hereunder.

 

Owner shall deliver a copy of each of the Project Contracts to Operator promptly
after the execution thereof. Before executing any amendment, modification or
supplement to a Project Contract, or any other agreements which may affect the
performance of the Services by Operator (each an “Additional Agreement”), Owner
shall to the extent reasonably practicable consult with Operator to determine
the impact (if any) of such Additional Agreement on any then-effective Approved
Operating Plan, Approved Maintenance Program, Approved Budget, this Agreement or
Operator’s performance of the Services hereunder.

 

Within fourteen (14) days (or if additional time is required to review any
Additional Agreement such longer period as may be agreed by the Parties) of
receiving a proposed Additional Agreement for review, Operator shall advise
Owner in writing that:

 

  (i) it can comply with such Additional Agreement without any amendment to this
Agreement, the Services or the then-current Approved Operating Plan, Approved
Maintenance Program or Approved Budget; or

 

  (ii) Operator’s compliance with such proposed Additional Agreement would
conflict with the standards for Operator’s performance of its obligations
hereunder, as set forth in Section 3.7, together with a detailed statement
requesting changes to the Additional Agreement; setting forth any proposed
changes to this Agreement, the Services or the then-current Approved Operating
Plan, Approved Maintenance Program or Approved Budget and specifying the reasons
why such changes are necessary.

 

Owner may in its sole discretion, enter into the proposed Additional Agreement,
on or before receipt of Notice from Operator; provided, however, that in the
event that Owner receives a Notice from Operator pursuant to Section 6.1(ii) and
has not incorporated each change requested by Operator into the subject
Additional Agreement, then (i) any Dispute relating to the need for such changes
shall, following the execution and delivery of such Additional Agreement, be
resolved pursuant to Article XVIII, and (ii) pending resolution of such Dispute,
Operator shall, subject to Section 3.10, comply with the terms and conditions of
such Additional Agreement.

 

16



--------------------------------------------------------------------------------

Owner shall cause a copy of each Additional Agreement executed and delivered by
Owner to be provided to Operator within ten (10) days following execution and
delivery thereof by each of the parties thereto.

 

6.2 Reports and Written Notices. Operator shall provide Owner with such reports
as are required from time to time by Owner and shall comply with those reporting
requirements prescribed by Applicable Laws or set out in the Project Contracts,
the Approved Operating Plan, Approved Maintenance Program, the Standing
Procedures, or any Government Approval, which are defined therein as being
Operator responsibilities. If Owner requests any other report or document
regarding other information relating to the Facility, Operator shall prepare
such report at the request of Owner and shall submit such reports to Owner as
soon as reasonably practicable following such request.

 

Owner may from time to time specify any changes to be made to any of the formats
for any report or plan (including any Operating Plan, Budget or Maintenance
Program) required hereunder. The relevant revised format shall be adopted by
Operator with effect from the date of such revision and shall be applied in
relation to the first period to which such report or plan relates commencing
after receipt of Owner’s Notice specifying such changes.

 

6.3 Cooperation With and Reporting to the FERC. Owner is required to provide
regular reports and other information to the FERC. The Facility will also be
subject to regular inspections by the FERC staff, and continuous monitoring by
inspectors providing reports to the FERC. Operator shall assist Owner with all
interfaces with the FERC as follows:

 

(a) Operation and maintenance procedures and manuals, as well as emergency plans
and safety procedure manuals, shall be filed with the FERC prior to
commissioning operations. These documents include selected Standing Procedures
as listed in Schedule 4 plus other documents developed by the EPC Contractor.
These documents are subject to changes recommended by the FERC and resubmittal
to FERC as required by the FERC.

 

(b) The FERC staff shall be notified of any proposed revisions to the security
plan and physical security of the Facility prior to commissioning the
Facilities. Operator shall assist Owner in the development of these plans.

 

(c) Additional Site inspections and technical reviews will be held by FERC staff
prior to commencement of operation of the Facility. Operator shall cooperate
with Owner at all times in this regard.

 

(d) The Facility shall be subject to regular FERC staff technical reviews and
Site inspections on at least a biennial basis or more frequently as
circumstances indicate. Prior to each FERC staff technical review and Site
inspection, Owner shall respond to a specific data request including information
relating to possible design and operating conditions that may have been imposed
by other agencies or organizations, provision of

 

17



--------------------------------------------------------------------------------

up-to-date detailed piping and instrumentation diagrams reflecting Facility
modifications and provision of other pertinent information not included in the
semi-annual reports described below, including Facility events that have taken
place since the previously submitted annual report. Operator shall assist Owner
with these FERC reviews, requests, inspections, and reports as required.

 

(e) Semi-annual operational reports shall be filed with the FERC to identify
changes in Facility design and operating conditions, abnormal operating
experiences and activities (including ship arrivals, quantity and composition of
imported LNG, vaporization quantities, and boil-off/flash gas), as well as
Facility modifications including future plans and progress thereof.
Abnormalities should include, but not be limited to: unloading/shipping
problems, potential hazardous conditions from offsite vessels, storage tank
stratification or rollover, geysering, storage tank pressure excursions, cold
spots on the storage tanks, storage tank vibrations and/or vibrations in
associated cryogenic piping, storage tank settlement, significant equipment or
instrumentation malfunctions or failures, non-scheduled maintenance or repair
(and reasons therefore), relative movement of storage tank inner vessels, vapor
or liquid releases, fires involving Natural Gas and/or from other sources,
negative pressure (vacuum) within a storage tank and higher than predicted
boil-off rates. Adverse weather conditions and the effect on the Facility also
should be reported. Reports should be submitted within forty-five (45) days
after each period ending June 30 and December 31. In addition, a section
entitled “Significant plant modifications proposed for the next 12 months
(dates)” also shall be included in the semi-annual operational reports. Such
information will provide the FERC staff with early notice of anticipated future
construction/maintenance projects at the Facility. Operator shall develop for
Owner any semi-annual operational reports that may be due during the period
after the Substantial Completion Date.

 

(f) Significant non-scheduled events, including safety-related incidents (i.e.,
LNG or Natural Gas releases, fires, explosions, mechanical failures, unusual
over pressurization, and major injuries) shall be reported to FERC staff within
forty-eight (48) hours or such earlier period as required by Applicable Law. In
the event an abnormality is of significant magnitude to threaten public or O&M
Employee safety, cause significant property damage, or interrupt service,
notification shall be made immediately, without unduly interfering with any
necessary or appropriate emergency repair, alarm, or other emergency procedure.
This notification practice shall be incorporated into the Facility’s emergency
plan. Operator shall develop for Owner any such reports that may be required
during the Operating Period. Examples of reportable LNG-related incidents
include:

 

  •   Fire;

 

  •   Explosion;

 

  •   Property damage exceeding $10,000;

 

  •   Death or injury requiring hospitalization;

 

18



--------------------------------------------------------------------------------

  •   Free flow of LNG for five minutes or more that results in pooling;

 

  •   Unintended movement or abnormal loading by environmental causes, such as
an earthquake, landslide, or flood, that impairs the serviceability, structural
integrity, or reliability of the parts of the Facility that contain, control, or
process Natural Gas or LNG;

 

  •   Any crack or other material defect that impairs the structural integrity
or reliability of any part of the Facility that contains, controls, or processes
Natural Gas or LNG;

 

  •   Any malfunction or operating error that causes the pressure of a pipeline
or a part of the Facility that contains or processes Natural Gas or LNG to rise
above its maximum allowable operating pressure (or working pressure for the
Facility) plus the build-up allowed for operation of pressure limiting or
control devices;

 

  •   A leak in a part of the Facility that contains or processes Natural Gas or
LNG that constitutes an emergency;

 

  •   Inner tank leakage, ineffective insulation, or frost heave that impairs
the structural integrity of an LNG storage tank;

 

  •   Any safety-related condition that could lead to an imminent hazard and
cause (either directly or indirectly by remedial action of the Operator), for
purposes other than abandonment, a twenty percent (20%) reduction in operating
pressure or shutdown of operation of a pipeline or a part of the Facility that
contains or processes Natural Gas or LNG;

 

  •   Safety-related incidents to LNG trucks or LNG Vessels occurring at or in
route to and from the Facility; or

 

  •   Any other significant non-scheduled event which in the judgment of
Operator’s or Owner’s personnel and/or management should be reported even though
it did not meet the above criteria or the guidelines set forth in the Facility’s
incident management plan.

 

In the event of an incident, the FERC has authority to take whatever steps as
are necessary to ensure operational reliability and to protect human life,
health, property or the environment, including authority to direct the Facility
to cease operations. Following the initial notification, FERC staff will
determine the need for Owner to file a separate follow-up report or follow-up in
the upcoming semi-annual operational report. All follow-up reports should
include investigation results and recommendations to minimize a reoccurrence of
the incident. Operator shall develop for Owner any such reports that may be
required if the incident occurred after the Substantial Completion Date.

 

19



--------------------------------------------------------------------------------

6.4 Notice of Certain Matters. Upon obtaining knowledge thereof, Operator shall
submit to Owner prompt Notice of:

 

(a) any litigation or claims, disputes, or actions, pending or threatened,
concerning the Facility, any Project Contract, or the Services to be performed
hereunder;

 

(b) any lapse or termination of any Government Approval, or any refusal or
threatened refusal to grant, renew, or extend, or any action pending or
threatened that might affect the granting, renewal, or extension of any
Government Approval;

 

(c) any dispute with, or notice of violation or penalty issued by, any
Government Authority; or

 

(d) any other material information regarding the Facility.

 

6.5 Notice of Other Matters. The Operator also shall provide Notice to Owner of
the matters described below within the time period specified for each matter:

 

(a) The Operator shall provide Notice to Owner as soon as possible in the event
of any equipment failure which will require an expenditure of greater than
$5,000,000;

 

(b) Operator will provide prompt Notice to Owner regarding any material
deviations from the Approved Operating Plan;

 

(c) With respect to any equipment procured by the Operator on behalf of Owner,
Operator shall deliver a copy of any relevant Manufacturer’s Recommendations or
other industry information to Owner as soon as reasonably practicable following
receipt thereof by Operator;

 

(d) The Operator shall provide Notice as soon as possible of the violation of
any Government Approval or Applicable Law in the operation and maintenance of
the Facility; and

 

(e) Operator shall provide Owner with safety incident reports within three (3)
Days of the occurrence of any such incident except for any safety incident
involving a significant non-scheduled event such as LNG or Natural Gas releases,
fires, explosions, mechanical failures, unusual over-pressurizations or major
injuries which shall be provided to Owner within eight (8) hours of the
occurrence of such incident; provided, however, notification shall be provided
to Owner immediately if the incident is of significant magnitude to threaten
public or O&M Employee safety, cause significant property damage or interrupt
the operation of the Facility.

 

6.6 Books and Records. Operator shall maintain, in accordance with International
LNG Terminal Standards, complete, accurate, and up-to-date records, books, and
accounts relating to the operation and maintenance of the Facility, and as
necessary to verify (i) the incurring and payment of all capital and operating
expenditures, and (ii) Operator’s performance of its obligations hereunder. All
financial books, records and accounts maintained by Operator shall be maintained
in accordance with generally accepted accounting practices and shall be in a
format sufficient to permit the verification referred to above. Operator shall
retain all such books and records for five (5) years or longer if required by
Applicable Laws.

 

20



--------------------------------------------------------------------------------

6.7 Audits. Owner or its designee shall have the right to carry out audit tasks
of a financial, technical, or other nature in relation to the operation and
maintenance of the Facility once each Year upon not less than thirty (30) days
(or such shorter period if required by Applicable Law) prior Notice to Operator.
Operator shall make available, at the Site or at Operator’s home office
location, to Owner or its designee, and Owner or its designee shall have the
right to review, all contracts, books, records, and other documents relating to
the Services provided by Operator, and Owner or its designee may make such
copies thereof or extracts therefrom as Owner or such designee may deem
appropriate. Operator shall use reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things required to be
done, in connection with any financial report prepared by or on behalf of Owner,
including preparing for or providing to Owner reports, certificates, schedules,
and opinions.

 

6.8 Requirements of Department of Homeland Security

 

(a) Facility Security Plan. Owner is subject to the requirements found in 33
C.F.R. Part 105, and is required to develop and submit a Facility Security Plan
(“FSP”) to the cognizant Coast Guard Captain of the Port (“COTP”) for review and
approval. All submitted security plans will be initially reviewed by a
contractor at the National FSP Review Center. Final FSP review and approval will
be made by the cognizant COTP. Owner will submit the FSP to the COTP
approximately twelve (12) months prior to Ready for Cool Down of the Facility so
that adequate time is available for review and revision and for training of
personnel. Operator shall assist Owner in the development of this FSP as
required. The EPC Contractor will structure all training programs for Owner to
comply with the FSP. O&M Employees shall be trained to comply with the FSP.

 

(b) Facility Security Assessment. Owner is required to develop a Facility
Security Assessment (“FSA”) which address “response procedures for fire or other
emergency response conditions” (33 C.F.R. 105.305(a)(2)). The US Coast Guard
also requires an emergency manual for LNG terminals in accordance with 33 C.F.R.
127.307. The emergency manual will be prepared and submitted to the COTP, along
with the operations manual required by 33 C.F.R. 127.305, for approval before
the Facility can be placed in service. Operator shall assist Owner in the
development of the FSA and the emergency manual.

 

(c) Vessel Security Plan. 33 C.F.R. 105.240 requires that Owner address measures
for interfacing with vessels calling at the Facility. Those measures will be
identified in the FSA and will be included in the FSP. Each vessel calling at
the Facility will also have a vessel security plan. Operator security personnel
on behalf of Owner will coordinate Facility activities with the Marine Services
Company and the operators of the vessels. It is anticipated that the COTP will
establish a moving safety zone around the LNG Vessels while underway and a
stationary safety zone around the moored LNG Vessels at the Facility. Except as
authorized by the COTP, all vessels other than those attending the LNG Vessel
will be excluded from the safety zone area. To the extent deemed necessary by
the COTP, the Marine Services Company, in concert with the

 

21



--------------------------------------------------------------------------------

vessel operators, will provide waterside security patrols to assist the COTP in
enforcing the safety zone requirements. In the event that the COTP determines
that establishment of a security zone is appropriate, usually in response to a
specific known or perceived threat, the Marine Services Company will confer with
the COTP and provide any additional forces necessary to meet the security goals
established at that time. Operator shall assist the Marine Services Company in
coordinating all vessels calling on the Facility during the Operating Period and
shall comply with all requirements of the FSP, the appropriate vessel security
plan, safety zone requirements, and all other directions of the COTP.

 

ARTICLE VII.

MAINTENANCE PROGRAM, OPERATING PLANS AND BUDGETS

 

7.1 Maintenance Program. Not later than one hundred and twenty (120) days before
the Substantial Completion Date for the Facility and, thereafter, at the same
time as it submits each new Operating Plan for the Facility, Operator shall
prepare and submit to Owner for its approval, as a part of the Operating Plan,
Operator’s proposed Maintenance Program for the following Operating Year. The
Maintenance Program shall comprise a timetable of the proposed number of hours
of maintenance, the timing of such maintenance, and shall contain such terms and
conditions as required to enable the Facility to comply with Owner’s obligations
under the Project Contracts. The proposed Maintenance Program will be submitted
to Owner for its approval in accordance with the provision of Section 7.3 in
conjunction with the approval of the Operating Plan for the Facility. Except as
provided in Article XVII, no changes shall be made to the Approved Maintenance
Program by Operator without the prior written approval of Owner. However,
following the establishment of the Approved Maintenance Program, Owner and
Operator may agree to amendments to the Approved Maintenance Program and
Operator shall incorporate such amendments into the Approved Maintenance Program
promptly after receiving notification from Owner of such amendments.

 

7.2 Operating Plans and Budgets.

 

(a) Pre-mobilization Period. Not later than thirty (30) Days after the
commencement of the Pre-Mobilization Period, Operator shall prepare and submit
to Owner, or update and revise if previously submitted to Owner, Operator’s
proposed Operating Plan for the Pre-Mobilization Period. This Operating Plan
shall include a program and timetable for the performance of Operator’s
obligations under Article III and a Budget for the Pre-Mobilization Period. The
Budget shall show in such detail reasonably acceptable to Owner and on a Month
by Month basis an itemized estimate of Operating Expenses to be incurred in the
implementation of the Operating Plan by Operator. The Budget shall include the
expense categories set out in Part 2 of Schedule 2 or shall be in such other
form as Owner may reasonably request.

 

(b) Mobilization and Start-Up Period. Not later than sixty (60) Days prior to
the commencement of the Mobilization and Start-Up Period, Operator shall prepare
and submit to Owner, or update and revise, if previously submitted to Owner,
Operator’s proposed Operating Plan for the Mobilization and Start-Up Period.
This Operating Plan shall include a program and timetable for the performance of
Operator’s obligations

 

22



--------------------------------------------------------------------------------

under Article III and a Budget for the Mobilization and Start-Up Period. The
Budget shall show in such detail reasonably acceptable to Owner and on a Month
by Month basis an itemized estimate of Operating Expenses to be incurred in the
implementation of the Operating Plan by Operator. The Budget shall include the
expense categories set out in Part 2 of Schedule 2 or shall be in such other
form as Owner may reasonably request.

 

(c) Operating Period. Not later than ninety (90) days before the beginning of
each Operating Year, Operator shall prepare and submit to Owner Operator’s
proposed Operating Plan for the Facility for the following Operating Year. Each
Operating Plan shall be prepared so as to comply and be consistent with
Operator’s obligations set out in Article III. Each Operating Plan shall show,
in such detail reasonably required by Owner, and on a Month-by-Month basis, all
relevant information relating to the anticipated operation and on-going
maintenance of the Facility by Operator, including the relevant information
listed in Part 1 of Schedule 2. Together with each proposed Operating Plan
submitted to Owner for an Operating Year, Operator shall prepare and submit to
Owner a proposed Budget for the Facility for that Operating Year. The Budget
shall show, in such detail reasonably required by Owner and on a Month-by-Month
basis, an itemized estimate of Operating Expenses to be incurred in the
implementation of the Operating Plan for the Facility in that Operating Year by
Operator. The Budget shall include the expense categories set out in Part 2 of
Schedule 2 or shall be in such other form as Owner may reasonably request.

 

7.3 Approval of Operating Plans, Budgets, and Maintenance Program. Upon receipt
by Owner of a proposed Operating Plan, Owner shall consider the proposed
Operating Plan and the corresponding Budget and Maintenance Program and, within
thirty (30) Days after such receipt, shall either provide its written approval
of the proposed Operating Plan, Budget, or Maintenance Program or request
specific amendments to be made thereto. If the Owner does not request any
amendments within said thirty (30) Day period, the Operating Plan and the
corresponding Budget and Maintenance Program shall be deemed approved. During
such period, Operator shall promptly provide to Owner all supplemental
information as may be reasonably requested by Owner and, at the request of
Owner, shall meet with Owner to explain and discuss the proposed Operating Plan,
Budget, and Maintenance Program for the Facility.

 

7.4 Changes in Plans or Budgets. If Owner requests an amendment to a proposed
Operating Plan, Budget, or Maintenance Program for the Facility, the Parties
shall seek to incorporate such requests through the following procedure:

 

(a) Operator shall, within a reasonable time after its receipt of such request,
submit to Owner a revised Operating Plan (including a revised Budget and, if
applicable, a revised Maintenance Program) incorporating the amendments
requested by Owner, other than any such amendments which, in the reasonable and
professional opinion of Operator, will prevent its ability to perform the
Services in accordance with Article III. When submitting the revised Operating
Plan to Owner, Operator shall identify any amendments requested by Owner which
have not been incorporated into such amended Operating Plan, together with its
reasons therefor.

 

23



--------------------------------------------------------------------------------

(b) Within a reasonable time after its receipt of any revised Operating Plan,
Budget, or Maintenance Program, Owner shall either provide its written approval
of the same or notify Operator of the amendments which it wishes to make
together with its reasons therefor. If Owner requests amendments, Owner and
Operator shall attempt to resolve all outstanding issues within thirty (30) Days
after receipt by Operator of Owner’s notification of amendments to the revised
Operating Plan, Budget, or Maintenance Program.

 

(c) If no agreement can be reached on the proposed Operating Plan, Budget, or
Maintenance Program, or any item therein, within a reasonable time, the matters
in dispute shall be referred to the senior management of Owner and Operator for
resolution and the undisputed matters shall be deemed approved. If such Dispute
is not resolved within fifteen (15) days of the date of such referral, the
proposed Operating Plan, Budget and Maintenance Program as modified pursuant to
the instructions and directions of Owner shall be adopted as the “Approved
Operating Plan,” “Approved Budget,” and “Approved Maintenance Program” for the
applicable Operating Year, Pre-Mobilization Period or Mobilization and Start-Up
Period, as the case may be.

 

(d) Upon approval by the Parties, or the adoption by Owner, of any Operating
Plan, Budget, and Maintenance Program for the Facility, Operator shall thereupon
be obligated to carry out the work included in the Approved Operating Plan and
Approved Maintenance Program in accordance with the timetable and other
parameters included therein and in accordance with the financial parameters
included in the corresponding Approved Budget; provided, that if Operator has
notified Owner in writing of any Dispute regarding such Approved Operating Plan,
Approved Maintenance Program or Approved Budget but Owner has adopted such plan,
program or budget without resolving such Dispute, Operator’s obligations
hereunder with respect to performing such disputed matter shall be subject to
the terms and conditions of Section 3.10.

 

7.5 Monthly Meetings; Modification of Operating Plan. Operator and Owner
Representatives shall, if requested by either Party, meet on the fifteenth
(15th) day of each Month, or if such day is not a business day, the first
business day thereafter, to review and discuss:

 

(a) the Billing Report for the Facility for the preceding Month, as submitted by
Operator pursuant to Section 8.6; and

 

(b) any proposed adjustments in the relevant Approved Operating Plan, Approved
Budget, or Approved Maintenance Program for the Facility to reflect:

 

  (i) any changes in assumptions in the Approved Operating Plan, Approved
Budget, or Approved Maintenance Program which might be desirable in the light of
the performance of the Facility;

 

  (ii) any other material change in circumstance or assumption in the Approved
Operating Plan, Approved Budget, or Approved Maintenance Program; or

 

24



--------------------------------------------------------------------------------

  (iii) any changes to the Services specified in the Approved Operating Plan,
Approved Budget, or Approved Maintenance Program.

 

The Parties shall seek to agree upon (i) each expenditure incurred by Operator
in the immediately preceding Month which varies from the Operating Expenses set
forth in the Approved Budget for such Month, and (ii) proposed adjustments, if
any, to be made to the Approved Operating Plan, in each case on or before the
twentieth (20th) day of such Month. If the Parties cannot reach agreement on or
before the twentieth (20th) day of the Month, any Dispute shall be referred to
dispute resolution in accordance with Article XVIII. Any adjustment to the
Approved Operating Plan as agreed to by the Parties or resolved in accordance
with Article XVIII shall be incorporated into the relevant Approved Operating
Plan and such adjustment shall become effective for purposes of this Agreement
from the date of Owner’s approval thereof (or resolution of such Dispute
pursuant to Article XVIII, if applicable) and shall be applied to the first
period to which such adjustment relates following such approval or resolution.

 

7.6 Deviation. Operator shall notify Owner promptly (a) of any material
deviations or discrepancies from the projections contained in any applicable
Approved Operating Plan, (b) if Operator reasonably anticipates that the
Operating Expenses may materially exceed the Operating Expenses set forth in the
Approved Budget, or (c) of the occurrence of a Force Majeure Event, change in
Applicable Law, or other event or circumstance beyond the reasonable control of
Operator which occurs and which results in an increase in costs to Operator in
performing its obligations hereunder.

 

ARTICLE VIII.

RESPONSIBILITY FOR COSTS AND EXPENSES

 

8.1 Owner and Operator Responsibility; Procurement of Materials and Services.
Owner shall directly pay, or reimburse Operator for, all Operating Expenses.
Operator is specifically authorized, as provided in a relevant Approved Budget,
to procure materials and services as agent for and in the name of Owner, for
which Owner shall directly pay the vendors of such materials and services, or at
Owner’s election, reimburse Operator for such materials and services. All
invoices for materials and services procured under this Section 8.1 shall
designate Owner as the purchaser of such materials and services.

 

8.2 Operating Expenses. “Operating Expenses” shall mean the aggregate of all
costs and expenses incurred (and substantiated by copies of receipts or other
evidence acceptable to Owner) by Operator which are directly related to the
performance of the Services or by Owner in connection with the operation and
maintenance of the Facility, and shall include:

 

(a) Labor Costs;

 

(b) the cost of spares, tools, equipment, consumables, materials, chemicals,
catalysts, and supplies (other than LNG) procured in accordance with the
provisions of this Agreement;

 

25



--------------------------------------------------------------------------------

(c) the cost of Subcontract labor or services procured in accordance with the
provisions of this Agreement;

 

(d) capital expenditures and maintenance expenses incurred in accordance with
the provisions of this Agreement;

 

(e) the cost of information technology;

 

(f) the cost of any insurance premiums paid by Operator with respect to the
insurance obtained and maintained by Operator pursuant to Section 14.2; provided
that to the extent that Operator is liable under this Agreement for a Loss
covered by insurance, any deductible amount under any such insurance shall not
be an Operating Expense;

 

(g) the cost of office space, furnishings, equipment and supplies as well as the
cost of copies, postage, telephone, and facsimile transmissions;

 

(h) the cost of transportation, travel, and relocation of O&M Employees;

 

(i) all Taxes chargeable with respect to the operation and maintenance of the
Facility in accordance with Section 8.8;

 

(j) the cost of recruiting and training O&M Employees; and

 

(k) all other costs reasonably incurred in the performance of Operator’s duties
under this Agreement.

 

8.3 Limitations. Except as provided in the following sentence, Operator shall
have no authority, without the prior written approval of Owner, to undertake any
transaction or incur any expenditure in the name of or on behalf of Owner or
otherwise, which is not part of or which exceeds any level specified in the
then-current Approved Budget. Operator shall be entitled to incur any
expenditure which is not part of or which exceeds any level specified in an
Approved Budget if:

 

(a) such expenditure is necessary to remedy an Emergency and is otherwise
incurred in compliance with Article XVII; or

 

(b) such type of expenditure is contemplated by an Approved Budget as it applies
to a particular Month in an Operating Year, and such expenditure or expenditures
with respect to the same activity:

 

  (i) is less than Ten Thousand Dollars ($10,000);

 

  (ii) does not result in Operator exceeding the applicable Monthly total for
such Approved Budget by more than ten percent (10%); and

 

  (iii) in the reasonable judgment of Operator, does not result in Operator
exceeding the total amount of the Approved Budget for such Operating Year, as
such Approved Budget may be adjusted from time-to-time during such Operating
Year pursuant to Section 7.5.

 

26



--------------------------------------------------------------------------------

8.4 O&M Accounts. Operator has established with a bank in its own name an
account for receipt of deposits (the “O&M Account”) for the purpose of paying
Operating Expenses. Owner shall fund the O&M Account in accordance with Section
8.5. The O&M Account shall be the primary source for the payment of Operating
Expenses hereunder, and Operator shall draw funds from such account to pay
Operating Expenses.

 

Operator shall nominate individuals, to be approved by Owner, who shall have the
written authority to sign checks against the O&M Account within limits to be
agreed between Owner and Operator. Interest earned on the O&M Account shall
accrue for the benefit of Owner and shall be used by Operator only for the
payment of Operating Expenses incurred in accordance with the terms hereof.

 

8.5 Funding of O&M Accounts. On or promptly following the Effective Date,
Operator shall submit to Owner an estimate of the amount of Operating Expenses
to be incurred (on a cash basis) during the then current and immediately
succeeding Month. Not later than the fifteenth (15th) day of each Month
thereafter during the Applicable Period, Operator shall prepare and submit to
Owner an estimate of the total amount of Operating Expenses to be incurred (on a
cash basis) during the immediately succeeding Month. Owner shall ensure
sufficient funds are available in the O&M Account to meet the estimated
Operating Expenses for the immediately succeeding Month. Operator shall not be
obligated to advance its own funds to the O&M Account for the payment of
Operating Expenses. If such Monthly estimate is less than or greater than the
Actual Operating Expenses for such Month, the difference shall be taken into
account when Operator submits its estimate for Operating Expenses in respect of
the next Month. Operator shall document all reconciliations in writing and shall
provide Owner with copies thereof.

 

8.6 Billing Reports; Invoices. As soon as practicable after the end of each
Month, but in any case within thirty (30) days after the end of each Month,
Operator shall provide Owner with a Billing Report for the Facility setting
forth the Services provided to the Facility, the Actual Operating Expenses
incurred during such Month, and a comparison between the Actual Operating
Expenses incurred during such Month and the amount set forth in the estimate
provided by Operator for such Month. Each Billing Report shall be accompanied by
appropriate time records, receipts, cost accounting coding, and other
information as Owner may reasonably request to verify that the Operating
Expenses were properly incurred. Operator shall also provide Owner with an
invoice, payable by Owner within thirty (30) days of receipt, reflecting:

 

(a) fees and bonuses due under Article IX;

 

(b) the O&M Employees monthly Labor Costs for the Facility; and

 

(c) the Operating Expenses in that Month for the Facility to the extent not paid
directly by Owner.

 

27



--------------------------------------------------------------------------------

8.7 Budget Reconciliation. As soon as practicable following the end of each
Month, but in any case within thirty (30) days after the end of each Month,
Operator shall provide Owner with a detailed reconciliation report which shall
set forth (a) the difference between the total amount of all Actual Operating
Expenses incurred during such Month for the Facility and the Approved Budget for
the Facility, (b) the actual amount incurred for each line item in and the
amount of each line item in the Approved Budget for the Facility in that Month,
and (c) the reasons for such deviations. In Operator’s final Billing Report
submitted after the end of the term of this Agreement, Operator shall set forth
a final reconciliation of the items described in this Section 8.7 and any other
items due or payable under this Agreement.

 

8.8 Taxes. If any Tax is chargeable to Operator in respect of Operating
Expenses, including the supply of goods and services hereunder to or by
Operator, Owner shall pay such Tax directly to the appropriate Government
Authority, or, at Owner’s election reimburse Operator for such Tax. Operator
shall, following consultation with Owner’s Representative, apply for any
exemption available to it in respect of any Tax payable by Operator.
Notwithstanding anything in this Agreement to the contrary, Operator shall be
responsible for the payment of any income, franchise or similar tax assessed or
based upon the gross or net income of Operator.

 

ARTICLE IX.

FEES, AND BONUSES

 

9.1 Fees During Pre-Mobilization Period and Mobilization and Start-Up Period.
For Services performed by Operator during the Pre-Mobilization Period, Owner
shall pay Operator, in addition to the reimbursement of Operating Expenses
pursuant to Article VIII, a fixed fee of $95,000 (as Indexed) per Month during
the Pre-Mobilization Period (the “Pre-Mobilization Fee”) which shall be payable
in arrears on the date specified in Section 8.6. This fee shall be prorated for
any partial Month, based upon the number of days elapsed in such Month.

 

For Services performed by Operator during the Mobilization and Start-Up Period,
Owner shall pay Operator, in addition to the reimbursement of Operating Expenses
pursuant to Article VIII, a fixed fee of $95,000 (as Indexed) per Month during
the Mobilization and Start-Up Period (the “Mobilization and Start-Up Fee”) which
shall be payable in arrears in arrears on the date specified in Section 8.6.
This fee shall be prorated for any partial Month, based upon the number of days
elapsed in such Month.

 

9.2 Fees During the Operating Period. For Services performed by Operator during
the Operating Period, Owner shall pay Operator in addition to the reimbursement
of Operating Expenses pursuant to Article VIII, a fixed fee of $130,000 (as
Indexed) per Month (the “O&M Fee”). The O&M Fee shall be payable in arrears on
each date specified in Section 8.6 during the Operating Period. The O&M Fee
shall be pro rated for any partial Month based upon the number of days Services
have been provided in such Month.

 

9.3 Bonus. During the Operating Period, Operator shall be entitled, as part of
its personnel compensation plan, to a bonus equal to fifty percent (50%) of the
salary component of

 

28



--------------------------------------------------------------------------------

Labor Costs. Owner and Operator shall agree prior to the beginning of each
Operating Year on a bonus formula disbursement program for operating personnel.
The bonus formula will award overall performance in relation to benchmarks for
safety, operation without incident, efficiency of fuel usage as a ratio of
throughput, total throughput, Facility availability, ship demurrage,
environmental compliance, and other factors as agreed by Owner and Operator each
Operating Year.

 

ARTICLE X.

FORCE MAJEURE

 

10.1 Nonperformance. Neither Party shall be in default in the performance of any
of its obligations under this Agreement or liable to the other Party for failing
to perform its obligations hereunder (other than the obligation to pay money
when due) to the extent prevented by the occurrence of a Force Majeure Event.

 

10.2 Obligation to Diligently Cure Force Majeure. The Party affected by a Force
Majeure Event shall:

 

(a) provide prompt Notice to the other Party of the occurrence of the Force
Majeure Event, which Notice shall provide details with respect to the
circumstances constituting the Force Majeure Event, an estimate of its expected
duration, and the probable impact on the affected Party’s performance of its
obligations hereunder;

 

(b) use all reasonable efforts to continue to perform its obligations hereunder;

 

(c) take all reasonable action to correct or cure the event or condition
constituting the Force Majeure Event;

 

(d) use all reasonable efforts to mitigate or limit the adverse effects of the
Force Majeure Event and damages to the other Party, to the extent such action
would not adversely affect its own interests; and

 

(e) provide prompt Notice to the other Party of the cessation of the Force
Majeure Event.

 

10.3 Effect of Continued Event of Force Majeure. Following the occurrence of a
Force Majeure Event, Operator shall take all reasonable measures to mitigate or
limit the amount of Operating Expenses until the effects of the Force Majeure
Event are remedied. Operator shall consult with Owner with respect to its plans
to mitigate or limit such Operating Expenses and shall take such actions as are
reasonably directed by Owner. Owner shall continue to pay such reduced Operating
Expenses as provided herein.

 

29



--------------------------------------------------------------------------------

ARTICLE XI.

EVENTS OF DEFAULT AND REMEDIES

 

11.1 Operator Events of Default. The following circumstances shall constitute
events of default on the part of Operator (“Operator Events of Default”) under
this Agreement:

 

(a) the bankruptcy, insolvency, dissolution, or cessation of the business of
Operator;

 

(b) Operator fails to obtain and maintain insurance required to be obtained and
maintained by it under this Agreement which failure continues for thirty (30)
Days after Operator’s receipt of Notice of such failure from the Owner;

 

(c) Operator assigns its rights under this Agreement except as permitted
hereunder;

 

(d) Operator ceases to provide all Services required to be performed by it
hereunder for ten (10) consecutive days except as required or permitted
hereunder; or

 

(e) a material failure by Operator to perform its obligations hereunder which
continues for thirty (30) Days after Operator’s receipt of Notice of such
failure from Owner which Notice shall include Owner’s recommendation for a cure
of such failure, unless Operator commences to cure such failure within said
thirty (30) Days and cures such failure within seventy-five (75) Days after its
receipt of the aforesaid Notice.

 

11.2 Owner Events of Default. The following circumstances shall constitute
events of default on the part of Owner(“Owner Events of Default”) under this
Agreement:

 

(a) the bankruptcy, insolvency, dissolution, or cessation of the business of
Owner;

 

(b) a material failure by Owner to perform its obligations hereunder which
continues for thirty (30) Days after Owner’s receipt of Notice of such failure,
unless Owner commences to cure such failure within said thirty (30) Days and
either cures or continues to diligently attempt the cure of such failure; or

 

(c) a default by Owner in its payment obligations to Operator, unless Owner has
cured such breach within thirty (30) days from receipt of Notice from Operator.

 

11.3 Remedies. Upon the occurrence and during the continuance of an Operator
Event of Default, Owner shall have the right, in its sole and absolute
discretion, to do any or all of the following: (i) terminate this Agreement;
(ii) obtain specific performance of Operator’s obligations hereunder; (iii)
exercise its rights to perform Operator’s obligations hereunder; and (iv)
subject to Article XVIII, pursue any and all other remedies available at law or
in equity. Upon the occurrence and during the continuance of an Owner Event of
Default, Operator shall have the right, in its sole and absolute discretion, to
do any or all of the following: (i) terminate this Agreement; and (ii) subject
to Article XVIII, pursue any and all other remedies available at law or in
equity.

 

30



--------------------------------------------------------------------------------

11.4 Termination Procedure. In the event of an Operator Event of Default or
Owner Event of Default, the non-defaulting Party may give a Notice of
termination to the other Party (a “Termination Notice”) which shall specify in
reasonable detail the circumstances giving rise to the Termination Notice. This
Agreement shall terminate on the date specified in the Termination Notice
(“Termination Date”), which date shall not be earlier than the date upon which
the applicable Party is entitled to effect such termination as provided herein.

 

11.5 Termination for Convenience. In the event that with the consent or request
of the Supermajority Lenders under the Credit Agreement, the Collateral Agent
exercises any rights of a secured creditor with respect to the Collateral, then
the Collateral Agent shall have the right with the consent of the Supermajority
Lenders at any time prior to the end of six months after the first exercise of
such rights of a secured creditor to direct the Owner to terminate the Operator
for convenience by giving the Operator six month’s Notice of such termination.

 

11.6 Successor to Operator. Upon receipt of a Termination Notice from Owner:

 

(a) Operator shall use all reasonable efforts to facilitate the appointment and
commencement of duties of any Person to be appointed by Owner to provide
administrative and advisory services in connection with the operation and
maintenance of the Facility (the “Successor Operator”) so as not to disrupt the
normal operation and maintenance of the Facility and shall provide full access
to the Facility and to all relevant information, data, and records relating
thereto to the Successor Operator and its representatives, and accede to all
reasonable requests made by such Persons in connection with preparing for taking
over the operation and maintenance of the Facility.

 

(b) Promptly after termination, Operator shall deliver to (and shall, with
effect from termination, hold in trust for and to the order of) Owner or to the
Successor Operator all property in its possession or under its control owned by
Owner or leased or licensed to Owner. All spares, supplies, consumables, special
tools, operating logs, books, records, operation and maintenance manuals, and
any other items furnished as part of the Services hereunder or at direct cost to
Owner shall be left at the Site.

 

(c) Operator, to the extent allowed by such agreements and approvals, shall
transfer to the Successor Operator, as from the date of termination, its rights
as Operator under all contracts entered into by it, and all Government Approvals
obtained and maintained by it, in the performance of its obligations under this
Agreement or relating to the operation and maintenance of the Facility. Pending
such transfer, Operator shall hold its rights and interests thereunder for the
account and to the order of Owner, Successor Operator, or Owner’s designee.
Owner shall indemnify Operator for all liabilities incurred by Operator under
such contracts to the extent that such liabilities are caused by Owner, the
Successor Operator, or Owner’s designee during the continuation and performance
of such contracts by Owner, the Successor Operator, or Owner’s designee, as
applicable. Operator shall execute all documents and take all other actions
reasonably required to assign and vest in Owner all rights, benefits, interest,
and title in connection with such contracts.

 

(d) Upon Notice from Owner to Operator on or prior to the Termination Date, then
following the Termination Date and for a period of up to ninety (90) days
following

 

31



--------------------------------------------------------------------------------

the Termination Date, Operator shall provide the services of its O&M Employees
as may be required by Owner to enable Owner to operate and maintain Facility and
train any Successor Operator. The Notice invoking this provision may be included
in the Termination Notice provided in Section 11.4, and shall provide Owner’s
good faith estimate of how many days Operator’s services will be required
post-Termination Date, up to the ninety (90) days specified herein. Operator’s
Operating Expenses shall be paid by Owner and additionally, Owner shall pay
Operator for the period for which Owner requests Operator to provide Services
hereunder, the Pre-Mobilization Fee, the Mobilization and Start-Up Fee or the
O&M Fee, as applicable, pro rated for any partial Month, based upon the number
of days elapsed in such Month.

 

11.7 Survival of Certain Provisions. The obligations of the Parties in Articles
XI, XII, XIII, XVI and XVIII and Sections 21.9, 21.10 and 21.11 shall survive
the termination or expiration of this Agreement.

 

ARTICLE XII.

INDEMNIFICATION

 

12.1 Loss or Damage to the Facility. Operator shall be responsible for any
physical loss or damage to the Facility resulting from Operator’s gross
negligence or willful misconduct in the course of the performance of its
obligations under this Agreement, in an amount not to exceed (i) the applicable
deductible under Owner’s physical damage insurance policies that covers such
loss or damage or (ii) Four Hundred Thousand Dollars ($400,000) for any such
loss or damage caused during a given Year.

 

12.2 Operator Indemnity. OPERATOR SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS THE
OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING
ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES) ARISING
OUT OF OR RESULTING FROM OR RELATED TO (I) INJURY TO OR DEATH OF ANY MEMBER OF
THE OPERATOR GROUP OR (II) DAMAGE TO OR DESTRUCTION OF PROPERTY OF ANY MEMBER OF
THE OPERATOR GROUP OCCURRING IN CONNECTION WITH THE SERVICES, REGARDLESS OF THE
CAUSE OF SUCH INJURY, DEATH, PHYSICAL DAMAGE OR DESTRUCTION, INCLUDING THE SOLE
OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY
MEMBER OF THE OWNER GROUP.

 

Operator shall indemnify, defend, and hold harmless the Owner Group against any
and all Losses of whatever kind and nature, including all related costs and
expenses incurred in connection therewith, in respect of personal injury to or
death of third parties and in respect of loss of or damage to any third party
property to the extent that the same arises out of:

 

(a) any breach by Operator of its obligations hereunder;

 

(b) any negligent act or omission on the part of Operator; and

 

(c) any gross negligence or willful misconduct of Operator.

 

32



--------------------------------------------------------------------------------

Any indemnification payable by Operator to Owner hereunder shall be net of any
insurance proceeds received by Owner under Owner’s insurance policies with
respect to the circumstances giving rise to Operator’s indemnification of Owner
hereunder.

 

12.3 Owner Indemnity. OWNER SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS THE
OPERATOR GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) ARISING OUT OF OR RESULTING FROM OR RELATED TO (I) INJURY TO OR DEATH
OF ANY MEMBER OF THE OWNER GROUP OR (II) DAMAGE TO OR DESTRUCTION OF PROPERTY OF
OWNER GROUP (EXCLUDING THE FACILITY) OCCURRING IN CONNECTION WITH THE SERVICES,
REGARDLESS OF THE CAUSE OF SUCH INJURY, DEATH, PHYSICAL DAMAGE OR DESTRUCTION,
INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF
LIABILITY OF ANY MEMBER OF THE OPERATOR GROUP.

 

Owner shall indemnify, defend, and hold harmless Operator against any and all
claims for Losses of whatever kind and nature, including all related costs and
expenses incurred in connection therewith, in respect of personal injury to or
death of third parties and in respect of loss of or damage to any third party
property to the extent that the same arises out of:

 

  (a) any breach by Owner of its obligations hereunder;

 

  (b) any negligent act or omission on the part of Owner; and

 

  (c) any gross negligence or willful misconduct of Owner.

 

Any indemnification payable by Owner to Operator hereunder shall be net of any
insurance proceeds received by Operator under Operator’s or Owner’s insurance
policies with respect to the circumstances giving rise to Owner’s
indemnification of Operator hereunder.

 

12.4 Other Indemnity Rules. If any Losses arise, directly or indirectly, in
whole or in part, out of the joint or concurrent negligence of both Parties,
each Party’s liability therefor shall be limited to such Party’s proportionate
degree of fault. Payments required to be paid by Operator to Owner under this
Article XII shall not constitute an Operating Expense or otherwise be
reimbursable to Operator from Owner.

 

ARTICLE XIII.

LIMITATION OF LIABILITY

 

13.1 Limitation of Liability. The aggregate amount of damages, compensation, or
other such liabilities (other than with respect to the indemnity provided in the
first paragraph of Section 12.3) payable by Owner under this Agreement shall be
limited to, and shall in no event exceed in each Year, an amount equal to the
fee payable to the Operator under Article IX plus reimbursable Operating
Expenses for that Year.

 

The aggregate amount of damages, compensation, or other such liabilities (other
than with respect to the indemnity provided in the first paragraph of Section
12.2) payable by Operator under this Agreement shall be limited to, and shall in
no event exceed in each Year, an amount equal to one million five hundred and
sixty thousand dollars ($1,560,000) for that Year.

 

33



--------------------------------------------------------------------------------

13.2 CONSEQUENTIAL DAMAGES. NEITHER PARTY SHALL BE LIABLE UNDER THIS AGREEMENT
OR UNDER ANY CAUSE OF ACTION RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT,
WHETHER IN CONTRACT, WARRANTY, TORT INCLUDING NEGLIGENCE, STRICT LIABILITY,
PROFESSIONAL LIABILITY, PRODUCT LIABILITY, CONTRIBUTION, OR ANY OTHER CAUSE OF
ACTION FOR SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
LOSSES OR DAMAGES, INCLUDING LOSS OF PROFIT, LOSS OF USE, LOSS OF OPPORTUNITY,
LOSS OF REVENUES, OR LOSS OF GOOD WILL; PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO INDEMNITIES EXPRESSLY PROVIDED IN THIS AGREEMENT.

 

ARTICLE XIV.

INSURANCE

 

14.1 Owner’s Insurance. Owner shall obtain and maintain such insurance for (i)
physical loss or damage to the Facility and (ii) general liability insurance
relating to the Facility as described in Schedule 3 to the extent that such
insurance is available to Owner on commercially reasonable terms and conditions.
Operator shall be named as an additional insured on each policy of insurance
required herein. Promptly after having obtained such policy or policies, Owner
shall provide Operator with copies of such policies. The insurance maintained by
Owner shall contain a clause to the effect that the insurers have agreed to
waive all rights of subrogation against Operator and its Subcontractors and
shall provide for thirty (30) days’ Notice to be given to Operator prior to any
cancellation or material modification of such policies. All policies obtained by
Owner relating to the Facility shall be primary to any insurance taken out by
Operator covering the same risks.

 

14.2 Operator’s Insurance. To the extent that such insurance is available to
Operator on commercially reasonable terms and conditions, Operator shall obtain
and maintain with insurers reasonably acceptable to Owner the insurance
described in Schedule 3.

 

14.3 Other Requirements and Insurance Certificates. Operator shall ensure that
the insurance maintained by Operator shall provide for thirty (30) Days’ Notice
to be given to Owner prior to any cancellation, non-renewal, or material
modification of such policies. The insurance maintained by Operator shall also
provide that Operator’s insurers’ waive all rights of subrogation against Owner
and its Affiliates and representatives and that Owner and its representatives
and Affiliates are named as additional insureds under such policies (except
workers’ compensation/employer’s liability insurance). Operator shall, promptly
after having obtained any such policy or policies, provide Owner with a
certificate of insurance and shall notify Owner in writing of any changes
therein from time to time or, prior to so doing, of the cancellation of any such
policy or policies.

 

34



--------------------------------------------------------------------------------

14.4 Budget. The cost of obtaining and maintaining the insurance policies
required by Sections 14.1 and 14.2 are Operating Expenses and shall be included
in the Budget for each Operating Year.

 

14.5 Disclosure of Claims. Each Party shall promptly furnish the other Party
with all information reasonably available to it relating to the operation and
maintenance of the Facility as is necessary to enable the first Party to comply
with its disclosure obligations under the insurance which it has taken out, the
terms of which have been disclosed to the other Party in writing. Each Party
shall promptly notify the other Party of any claim with respect to any of the
insurance policies referred to in Sections 14.1 and 14.2, accompanied by full
details of the incident giving rise to such claim. Each Party shall afford to
the other Party all such assistance as may reasonably be required for the
preparation and negotiation of insurance claims, save where such claim is
against the Party required to give assistance.

 

ARTICLE XV.

ASSIGNMENT

 

Operator shall not assign or otherwise transfer all or any of its rights under
this Agreement without the prior written consent of Owner which consent will not
be unreasonably withheld; provided that no such consent is required for
assignment or grant of a security interest to any Person for purposes of any
financing arrangement. Operator shall not assign or otherwise transfer all or
any of its rights under this Agreement without obtaining any Governmental
Approval which may be required for such assignment or transfer under Applicable
Law. Any assignment not expressly permitted hereunder shall be null and void and
have no force nor effect.

 

ARTICLE XVI.

CONFIDENTIALITY

 

16.1 Confidential Information. Subject to Section 16.2, Operator shall keep
confidential all matters relating to the Services, the Facility, the Project
Contracts, and this Agreement, and will not disclose to any Person, any
information, data, experience, know-how, documents, manuals, policies or
procedures, computer software, secrets, dealings, transactions, or affairs of or
relating to Owner, the Facility, the Project Contracts, or this Agreement (the
“Confidential Information”).

 

16.2 Permitted Disclosure. The restrictions on disclosure of Confidential
Information by Operator shall not apply to the following:

 

(a) any matter which is already generally available and in the public domain
other than through unauthorized disclosure by Operator or is otherwise known to
Operator from a source that is not in violation of a confidentiality obligation
to Owner;

 

(b) any disclosure which may reasonably be required for the performance of
Operator’s obligations under this Agreement; or

 

35



--------------------------------------------------------------------------------

(c) any disclosure which may be required for the compliance by Operator with
Applicable Laws or for the purposes of legal proceedings, if Operator has
notified Owner prior to any such disclosure.

 

16.3 Additional Undertakings of Operator. Operator further undertakes:

 

(a) to limit access to Confidential Information to O&M Employees, Operator’s
officers, directors, attorneys, agents, employees, or other representatives who
reasonably require the Confidential Information to ensure the satisfactory
performance of the Services;

 

(b) to inform each of its Subcontractors officers, directors, attorneys, agents,
employees and other representatives to whom Confidential Information is
disclosed of the restrictions on disclosure of such information as set forth
herein and to use reasonable efforts to ensure that all such Persons comply with
such instructions; and

 

(c) upon receipt of a written request from Owner and, in any event, upon
completion of the Services or earlier termination of this Agreement to return to
Owner all documents, papers, computer programs, software or records containing
Confidential Information, if so requested by Owner.

 

16.4 Public Announcements. Operator shall not, and Operator shall use reasonable
efforts to ensure that its Subcontractors and their respective officers,
directors, attorneys, agents, employees and other representatives shall not,
issue or make any public announcement or statement regarding the Facility, this
Agreement or Operator’s employment hereunder unless, prior thereto, Owner has
been furnished with a copy thereof and has approved the same, which approval
will not be unreasonably withheld. Operator further warrants and undertakes that
it shall refer all media inquiries with respect to this Agreement or the matters
covered by this Agreement to Owner or Owner’s Representative.

 

ARTICLE XVII.

EMERGENCIES

 

17.1 Emergencies. Notwithstanding anything to the contrary herein in the case of
an Emergency, Operator shall act in accordance with Applicable Law, the FERC
Authorization and International LNG Terminal Standards as Operator deems
necessary to prevent damage, injury or loss or to counteract or otherwise
mitigate the effects of such Emergency.

 

17.2 Notice; Further Action. In the event of an Emergency, Operator shall notify
Owner’s Representative of the Emergency as soon as practicable following the
occurrence thereof, which Notice shall include detail with respect to any action
being taken by Operator in response thereto and any expenditures incurred, or
expected to be incurred, by Operator in connection with such Emergency. Operator
shall take all reasonable steps to minimize the cost to Owner of its actions,
having regard to the circumstances and the need to act promptly. Following such
notification, at the request of Owner’s Representative, the Parties shall
discuss without delay the further actions, which should be taken as a result of
the Emergency and the

 

36



--------------------------------------------------------------------------------

estimated expenditure, associated therewith. Operator shall also comply with the
FERC notification procedures described in Section 6.3 of this Agreement or set
forth in any other instructions from the FERC. Any communication with the news
media or local officials made by Operator shall provide only enough information
to satisfy immediate public concern.

 

17.3 Owner’s Notice. If Owner believes that an Emergency has arisen in relation
to the Facility, Owner may give Notice to Operator specifying the nature of the
Emergency which it has identified and the manner in which it requests such
Emergency to be rectified. Operator shall rectify such Emergency with all due
diligence. If Operator fails to comply with such Notice promptly, Owner or its
designees shall have the right to take such actions as may be necessary to
remedy such breach by Operator and rectify the Emergency.

 

ARTICLE XVIII.

DISPUTE RESOLUTION

 

18.1 Negotiation. In the event that any claim, dispute or controversy arising
out of or relating to this Agreement (including the breach, termination or
invalidity thereof, and whether arising out of tort or contract) cannot be
resolved informally within thirty (30) days after the Dispute arises, either
Party may give written notice of the Dispute (a “Dispute Notice”) to the other
Party requesting that a representative of Owner’s senior management and
Operator’s senior management meet in an attempt to resolve the Dispute. Each
such management representative shall have full authority to resolve the Dispute
and shall meet at a mutually agreeable time and place within thirty (30) days
after receipt by the non-notifying Party of such Dispute Notice, and thereafter
as often as they deem reasonably necessary to exchange relevant information and
to attempt to resolve the Dispute. In no event shall this Section 18.1 be
construed to limit either Party’s right to take any action under this Agreement.
The Parties agree that if any Dispute is not resolved within ninety (90) days
after receipt of the Dispute Notice given in this Section 18.1, then either
Party may by notice to the other Party refer the Dispute to be decided by final
and binding arbitration in accordance with Section 18.2.

 

18.2 Arbitration. Any arbitration held under this Agreement shall be held in
Houston, Texas, unless otherwise agreed by the Parties, shall be administered by
the Dallas, Texas office of the American Arbitration Association (“AAA”) and
shall, except as otherwise modified by this Section 18.2, be governed by the
AAA’s International Arbitration Rules (the “AAA Rules”). The number of
arbitrators required for the arbitration hearing shall be determined in
accordance with the AAA Rules. The arbitrator(s) shall determine the rights and
obligations of the Parties according to the substantive law of the state of
Texas, excluding its conflict of law principles, as would a court for the state
of Texas; provided, however, the law applicable to the validity of the
arbitration clause, the conduct of the arbitration, including resort to a court
for provisional remedies, the enforcement of any award and any other question of
arbitration law or procedure shall be the Federal Arbitration Act, 9 U.S.C.A. §
2. Issues concerning the arbitrability of a matter in dispute shall be decided
by a court with proper jurisdiction. The Parties shall be entitled to engage in
reasonable discovery, including the right to production of relevant and material
documents by the opposing Party and the right to take depositions reasonably
limited in number, time and place; provided that in no event shall any Party be
entitled to refuse to produce relevant and non-privileged documents or copies
thereof requested by the other Party within the

 

37



--------------------------------------------------------------------------------

time limit set and to the extent required by order of the arbitrator(s). All
disputes regarding discovery shall be promptly resolved by the arbitrator(s).
This agreement to arbitrate is binding upon the Parties, Operator’s surety (if
any) and the successors and permitted assigns of any of them. At either Party’s
option, any other Person may be joined as an additional party to any arbitration
conducted under this Section 18.2, provided that the party to be joined is or
may be liable to either Party in connection with all or any part of any dispute
between the Parties. The arbitration award shall be final and binding, in
writing, signed by all arbitrators, and shall state the reasons upon which the
award thereof is based. The Parties agree that judgment on the arbitration award
may be entered by any court having jurisdiction thereof.

 

18.3 Continuation of Work During Dispute. Notwithstanding any Dispute, it shall
be the responsibility of each Party to continue to perform its obligations under
this Agreement pending resolution of Disputes.

 

ARTICLE XIX.

NOTICES

 

19.1 Notice. Any notice, consent, approval or other communication under this
Agreement (each a “Notice”) shall be in writing and shall be personally
delivered, sent by pre-paid mail or by a courier or transmitted by facsimile to
a Party as follows (or to such other address or facsimile number as the Party
may substitute by Notice in accordance with this Section 19.1 after the date of
this Agreement):

 

To Owner:

 

Sabine Pass LNG, L.P.

Suite 3100

717 Texas Avenue

Houston, Texas 77002

 

To Operator:

 

Cheniere LNG O&M Services, L.P.

Suite 3100

717 Texas Avenue

Houston, Texas 77002

 

19.2 Effective Time of Notice. A Notice given to a Party in accordance with this
Article XIX shall be deemed to have been given and received:

 

(a) if personally delivered to a Person’s address, on the day of delivery;

 

(b) if sent by courier or prepaid mail, on the day of delivery; and

 

38



--------------------------------------------------------------------------------

(c) if transmitted by facsimile to a Person’s facsimile number, and a correct
and complete transmission report is received by the sender, on the day of
transmission.

 

ARTICLE XX.

REPRESENTATIONS AND WARRANTIES

 

20.1 Representations and Warranties by Each Party. Each Party represents and
warrants to the other Party as to itself, that, as of the date hereof:

 

(a) it is duly organized and validly existing under the laws of its jurisdiction
of its organization and has all requisite partnership power and authority to own
its property and assets and conduct its business as presently conducted or
proposed to be conducted under this Agreement;

 

(b) it has the partnership power and authority to execute and deliver this
Agreement, to consummate the transactions contemplated hereby and to perform its
obligations hereunder;

 

(c) it has taken all necessary action to authorize its execution, delivery and
performance of this Agreement, and this Agreement constitutes the valid, legal
and binding obligation of such Party enforceable against it in accordance with
its terms except as such enforcement may be limited by bankruptcy, insolvency,
moratorium or similar laws affecting the rights of creditors or by general
equitable principles (whether considered in a proceeding in equity or at law);

 

(d) no Government Approval is required for (i) the valid execution and delivery
of this Agreement or (ii) the performance by such Party of its obligations under
this Agreement, except such as (A) have been duly obtained or made or (B) can
reasonably be expected to be obtained or made when needed;

 

(e) none of the execution or delivery of this Agreement, the performance by such
Party of its obligations in connection with the transactions contemplated
hereby, or the fulfillment of the terms and conditions hereof shall: (i)
conflict with or violate any provision of its organizational documents, (ii)
conflict with, violate or result in a breach of, any Applicable Law currently in
effect, or (iii) conflict with, violate or result in a breach of, or constitute
a default under or result in the imposition or creation of, any security under
any agreement or instrument to which it is a Party or by which it or any of its
properties or assets are bound;

 

(f) no meeting has been convened for its dissolution or winding-up, no such step
is intended by it and, so far as it is aware, no petition, application or the
like is outstanding or threatened for its dissolution or winding-up; and

 

(g) it is not a party to any legal, administrative, arbitral or other
proceeding, investigation or controversy pending, or, to the best knowledge of
such Party, threatened, that would materially adversely affect such Party’s
ability to perform its obligations under this Agreement.

 

39



--------------------------------------------------------------------------------

20.2 Additional Representations and Warranties by Operator. Operator further
represents and warrants to Owner that it or one of its Affiliates has or will
hire O&M Employees who are fully qualified or able to be qualified to operate
and maintain the Facility in accordance with the terms hereof.

 

ARTICLE XXI.

MISCELLANEOUS

 

21.1 Severability. The invalidity or unenforceability, in whole or in part, of
any of the sections or provisions of this Agreement shall not affect the
validity or enforceability of the remainder of such sections or provisions. If
any material provision of this Agreement is held invalid or unenforceable, the
Parties shall promptly renegotiate in good faith new provisions to replace such
invalid or unenforceable provision so as to restore this Agreement as nearly as
possible to its original intent and effect.

 

21.2 Entire Agreement. This Agreement, including any schedules hereto, contains
the complete agreement between Owner and Operator with respect to the matters
contained herein and supersedes all other agreements, whether written or oral,
with respect to the subject matter hereof.

 

21.3 Amendment. No modification, amendment, or other change to this Agreement
will be binding on any Party unless executed to in writing by both Parties.

 

21.4 Additional Documents and Actions. Each Party agrees to execute and deliver
to the other Party such additional documents and to take such additional actions
and provide such cooperation as may be reasonably required to consummate the
transactions contemplated by, and to effect the intent of, this Agreement.

 

21.5 Schedules. The schedules to this Agreement form part of this Agreement and
will be of full force and effect as though they were expressly set out in the
body of this Agreement. In the event of any conflict between the other terms,
conditions, and provisions of this Agreement and the schedules, the other terms
conditions, and provisions of this Agreement shall prevail.

 

21.6 Interest for Late Payment. Any amount due to a Party pursuant to this
Agreement and remaining unpaid after the date when payment was due shall bear
interest from the date such payment was due until paid at a rate equal to the
Base Rate in effect from time to time.

 

21.7 Services Only Contract. This Agreement provides solely that Operator shall
provide Services to Owner and shall otherwise perform in accordance with the
terms and conditions hereof. Operator shall never assert, nor be deemed to have
acquired, title to LNG or Natural Gas from the Facility.

 

40



--------------------------------------------------------------------------------

21.8 Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original and all of which shall be deemed one
and the same Agreement.

 

21.9 Governing Law. This Agreement shall be governed by, and interpreted and
enforced in accordance with, the laws of the State of Texas.

 

21.10 No Third Party Beneficiary. This Agreement is for the sole and exclusive
benefit of the Parties hereto and shall not create a contractual relationship
with, or cause of action in favor of, any third party.

 

21.11 No Partnership. Nothing in this Agreement shall be construed to create a
partnership, joint venture or any other relationship of a similar nature between
the Parties.

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

OWNER: SABINE PASS LNG, L.P. By:  

Sabine Pass LNG – GP, Inc.,

its General Partner

    By:  

/s/ Graham McArthur

--------------------------------------------------------------------------------

    Name:   Graham McArthur     Title:   Treasurer

 

O&M Agreement



--------------------------------------------------------------------------------

OPERATOR: CHENIERE LNG O&M SERVICES, L.P. By:  

Cheniere Energy Shared Services, Inc.,

its General Partner

    By:  

/s/ Graham McArthur

--------------------------------------------------------------------------------

    Name:   Graham McArthur     Title:   Treasurer

 

O&M Agreement



--------------------------------------------------------------------------------

Schedule 1

 

DESCRIPTION OF SERVICES

 

Part 1 — Pre-Mobilization Period

 

Services to be provided during the Pre- Mobilization Period are:

 

1. Appointing an Operator’s Representative in accordance with Section 5.3.

 

2. Obtaining all Government Approvals required to be held in the name of the
Operator for the performance of Operator’s obligations hereunder.

 

3. Preparing an Operating Plan and Budget for the Pre-Mobilization Period and
submitting the same to Owner for its approval in accordance with Section 7.2
(a).

 

4. Reviewing and advising on the engineering documents, design drawings and
diagrams (including piping and instrumentation diagrams), manuals, plans and
procedures other engineering documents and performance test procedures prepared
by EPC Contractor pertaining to the Facility which shall include the following:

 

  a. Reviewing the layout of the Facility with respect to:

 

  (i) Maintainability, accessibility and operability arrangements of equipment
and buildings,

 

  (ii) Warehouse and equipment storage areas,

 

  (iii) Workshop, administrative facilities, control room and other buildings
and offices,

 

  (iv) Laboratory including fuel testing facilities,

 

  (v) Installed cranes and hoists,

 

  (vi) Interconnecting pipelines and metering stations, and

 

  (vii) Areas assigned for environmental mitigation and protection.

 

  b. Fire protection systems.

 

  c. Mechanical systems.

 

  d. Electrical systems.

 

  e. Automation, instrumentation and control systems.

 

  f. EPC Contractor quality control and inspection procedures.

 

1-1



--------------------------------------------------------------------------------

  g. Metering systems.

 

  h. HAZOP analysis.

 

During such review, Operator shall report to Owner on the acceptability of the
proposals in these areas, any defects or omissions and proposed improvements,
modifications or changes to any such items to ensure that the Facility can be
operated and maintained in accordance with this Agreement. Promptly following
its review of each item set forth above, Operator shall submit to Owner a
memorandum setting forth Operator’s findings with respect to such item.

 

5. Reviewing the list of the spare parts, tools, workshop and other equipment
and other items provided for within the Project Contracts and prepare a list of
inventories of additional items that may required in accordance with the
provisions of this Agreement. Such list of inventories shall include the
following:

 

  a. Miscellaneous spare parts,

 

  b. Operating materials, consumables, chemicals, lubricants and oils,

 

  c. Capital and strategic spare parts, including the first two year’s supply to
be procured by the EPC Contractor,

 

  d. Tools and equipment,

 

  e. Laboratory equipment and inspection devices,

 

  f. Safety equipment,

 

  g. Workshop equipment,

 

  h. Furniture, office equipment, computers, computer software, and
communication equipment, and

 

  i. Any other miscellaneous facilities, systems or items as may be necessary
for operating and maintaining the Facility.

 

Upon receipt of Owner’s approval of the list of additional items, if and to the
extent requested by Owner, Operator will procure the items so identified.

 

6. Obtaining, prior to the performance of any on-site activities, and
maintaining the insurance policies required by Operator pursuant to Section
14.2.

 

7. To the extent applicable during the Pre-Mobilization Period, preparing and
submitting the Standing Procedures for Owner’s review and approval.

 

8. Submitting to Owner for its approval an organizational chart, staffing plan
(including O&M Employees’ staffing of the Facility), and a description of each
job classification and details of the qualifications necessary for an individual
to fill such job category during each Applicable Period.

 

1-2



--------------------------------------------------------------------------------

9. To the extent applicable during the Pre-Mobilization Period, review of
adequacy and scope of the EPC Contractors training program, as well as planning
and, within the expenditure limits set forth in the approved training budget,
providing as necessary in conjunction with the EPC Contractors training program,
a supplemental training program for the training of O&M Employees, including the
following:

 

  a. Initial training of newly recruited staff,

 

  b. General technical training,

 

  c. Emergency response training,

 

  d. First aid training,

 

  e. Fire Fighting Training,

 

  f. Management information system training,

 

  g. Safety training,

 

  h. Operation and maintenance procedure training,

 

  i. Administration procedure training,

 

  j. Environmental procedures, and

 

  k. Vendor equipment training.

 

10. Interfacing with the Manager, Main Automation Contractor and the EPC
Contractor to develop Integrated Business, Information, and Control Systems
(IBICS) that will encompass both the operation of the Facility and of other
related systems. The EPC Contractor will be required to work with the Main
Automation Contractor to design, specify, procure, install, and integrate the
following portions of IBICS related to the Facility into the overall Owner
systems:

 

  a. LNG plant process distributed control systems (dcs) and operator interface
console

 

  b. Distributed Control System historian

 

  c. Electronic flow measurement systems

 

  d. Measurement historian and management system

 

  e. LNG tank inventory and composition monitoring system

 

1-3



--------------------------------------------------------------------------------

  f. Fire and gas detection system for process, storage and marine terminal

 

  g. Business intelligence and reporting system through web portals

 

  h. Marine terminal controls of off-loading arm systems

 

  i. Access control system/security card reader/pob reports

 

  j. Perimeter fence barrier, marine terminal and access gate intrusion
detection systems

 

  k. Closed circuit television process and security monitoring and recording
system

 

  l. Electrical power management system

 

  m. Weather station monitoring and data recording system

 

  n. Equipment reliability and performance monitoring

 

  o. Work permit & psm management

 

  p. Document management

 

  q. Operator qualification and training

 

  r. Accident investigation

 

  s. Engineering drawings and documents

 

  t. Vendor manuals and data

 

  u. Facility policies and procedures

 

  v. Industry standards

 

  w. Government regulations

 

  x. Engineering references

 

  y. Marine operations archives

 

  z. Process safety management

 

  aa. Regulatory compliance

 

  bb. Site safety policies and procedures manuals

 

  cc. Statistics and reporting

 

1-4



--------------------------------------------------------------------------------

  dd. Management of change

 

  ee. Human resource systems

 

  ff. Office applications

 

  gg. Financial systems

 

  hh. Purchasing/inventory/warehouse.

 

11. Interfacing with the Marine Services Company.

 

12. Recommending and implementing, at Owner’s request and in cooperation with
the Main Automation Contractor, a computerized maintenance management system
(“CMMS”), inventory control system and a purchasing system including
implementing as part of the CMMS, a system for producing and historically
compiling work orders for the preventive, predictive and corrective maintenance
of the Facility.

 

13. Recommending and implementing, at Owner’s request, personnel procedures,
code of conduct and FERC compliance procedures.

 

14. Providing a monthly status report to Owner in form and content reasonably
requested by Owner.

 

15. Cooperating with the engineers representing the Owner’s lenders.

 

16. Performing any other tasks as are reasonably requested by Owner from time to
time.

 

1-5



--------------------------------------------------------------------------------

Part 2 — Mobilization and Start-Up Period

 

Services to be provided by Operator to Owner during the Mobilization and
Start-Up Period are:

 

1. Preparing an Operating Plan for the Mobilization and Start-Up Period in
accordance with Section 7.2(b).

 

2. Promptly reviewing and commenting on piping and instrumentation diagrams, the
manuals, other engineering documents and procedures prepared by the EPC
Contractor.

 

3. Preparing recommendations to Owner on:

 

  a. maintenance and storage facilities, initial tools, lifting tackles,
workshop and other equipment, vehicles supplies (including chemicals and
lubricants required pursuant to the EPC Contract) and spare parts inventories,
security and safety systems and plans, any necessary or desirable special
clothing or safety gear for personnel and such other equipment, facilities and
systems as may be necessary or desirable for operating and maintaining the
Facility in accordance with the provisions of this Agreement,

 

  b. an adequate inventory of all consumables to be maintained at the Facility,

 

  c. an inventory of all strategic spares considered necessary for the operation
and maintenance of the Facility during the first two (2) years after the
Substantial Completion Date,

 

  d. an inventory of all components required for the first planned inspections
of the type of equipment installed at the Facility, and

 

  e. O&M Employee staffing of the Facility.

 

4. Establishing or procuring to the extent not provided under the EPC Contract
and with the approval of Owner those items identified in Section 3 above.

 

5. Reviewing and commenting on EPC Contractor’s pre-commissioning, commissioning
cool down and performance test procedures.

 

6. Reviewing and commenting on the marine manual and other procedures to be
prepared by the Marine Services Company.

 

7. Reviewing and commenting on systems, plans, procedures, and standard reports
developed by the Main Automation Contractor for use during the Operating
Period..

 

8. Providing technical expertise and assisting Owner in connection with the
monitoring of the commissioning, start-up and performance testing of the
Facility and, in conjunction with the EPC Contractor, advising Owner as to the
progress of the performance testing and as to whether or not the Facility has
successfully passed the performance tests under the EPC Contract.

 

1-6



--------------------------------------------------------------------------------

9. Preparing and submitting to Owner the final Standing Procedures no later than
one hundred and twenty (120) Days prior to the scheduled Substantial Completion
Date.

 

10. Providing qualified (and if required, licensed) O&M Employees in accordance
with Section 5.1, including Subcontractors.

 

11. Reviewing EPC Contractor’s planned training program and commenting on scope
and adequacy.

 

12. Monitoring the training program with respect to the Facility provided by the
EPC Contractor.

 

13. With the assistance of Owner, developing and providing as necessary in
conjunction with the EPC Contractor’s training program, a supplemental training
program for the training of the O&M Employees.

 

14. Working with Owner to develop policies, procedures, systems and programs
required to ensure that Owner’s obligations under the Project Contracts in
connection with operation and maintenance of the Facility will be satisfied.

 

15. Assisting Owner in reviewing the punch list prepared by the EPC Contractor
with respect to the construction of the Facility.

 

16. Coordinate with the EPC Contractor and Owner to ensure that the Facility is
Ready For Cool Down, performance testing and operation in accordance with the
standards of performance set out in this Agreement.

 

17. Coordinating pipeline nominations with the pipelines which interconnect to
the Facility.

 

18. Maintaining the insurance policies required by Operator pursuant to Section
14.2.

 

19. Providing a biweekly status report to Owner in form to be agreed upon by
Operator and Owner.

 

20. Preparing Operator’s daily walk-through log beginning on the earlier of
system flushes or equipment commissioning.

 

21. Beginning the twenty-four (24) hour monitoring of Facility operation by O&M
Employees as agreed with Owner.

 

22. Developing, providing and implementing a system for trending operating data
collected by the O&M Employees on components and systems.

 

23. Cooperating with the engineers representing the Owner’s lenders.

 

24. Performing any other tasks as are reasonably requested by Owner from time to
time.

 

1-7



--------------------------------------------------------------------------------

Part 3— Operating Period

 

Services to be provided by Operator to Owner during the Operating Period are :

 

1. Coordinating LNG deliveries with Owner and the Commercial Designee, and
administering the receipt and handling of LNG.

 

2. Coordinating Natural Gas nominations with pipelines that interconnect to the
Facillity.

 

3. Preparing a Budget, Maintenance Program and Operating Plan for each Operating
Year and submitting the same to Owner for its approval in accordance with
Article VII of the Agreement.

 

4. Supervising, managing, directing and controlling all aspects of the day to
day operation and maintenance of the Facility.

 

5. Continuing to implement the training courses and programs developed by
Operator.

 

6. Carrying out such periodic performance tests of the Facility as Owner may
request and recommend to Owner any remedial action which Operator considers
necessary to correct any operational deficiencies arising from the analysis of
test results or otherwise revealed during operation of the Facility.

 

7. Maintaining sufficient numbers of qualified and, if required, licensed
personnel to perform Operator’s obligations under this Agreement.

 

8. Preparing and maintaining daily operating logs and records regarding
operation and maintenance of the Facility.

 

9. Providing such information for technical evaluation thereof as may be
reasonably requested by Owner.

 

10. Causing to be performed, or contract for and oversee the performance of
periodic overhauls and scheduled and unscheduled maintenance required for the
Facility.

 

11. Managing, organizing and supervising such contracted and subcontracted
maintenance, repair and testing services as shall be required to carry out
scheduled inspections, periodic overhauls, unscheduled maintenance and any major
breakdown repairs.

 

12. Promptly providing Notice to Owner and the FERC of planned and forced
outages at the Facility.

 

13. Promptly providing Notice to Owner and the FERC of the likelihood or
occurrence of any event including a Force Majeure event materially adversely
affecting operation of the Facility.

 

1-8



--------------------------------------------------------------------------------

14. Monitoring the inventory of and purchase, in accordance with the terms of
this Agreement, all required spare parts, tools, equipment, consumables and
supplies and contract for the services required for the day to day operation and
maintenance of the Facility.

 

15. Causing to be maintained:

 

  a. all roads, yards, walkways, dikes, mitigation areas, landscaping and
utilities at the Facility,

 

  b. the tool room, equipment and instruments pertaining to the Facility, and

 

  c. the Facility’s fire protection, health equipment and safety equipment.

 

16. Carrying out the reading, testing and any calibration of meters as requested
by Owner and attend and witness the reading, testing and calibration of meters.

 

17. Furnishing to Owner all information necessary to enable Owner to prepare
invoices and review such invoices, as requested by Owner.

 

18. Causing adequate security to be provided for the Facility and develop such
systems to cause Emergency situations to be promptly and adequately responded
to.

 

19. Implement and cause to be maintained adequate safety, health, and
environmental management systems to comply with Applicable Laws and the safety,
health, and environmental policies, standards, and guidelines of Owner and
Operator.

 

20. Monitoring the quantity and quality of water delivered to the Facility.

 

21. Implementing and supervising the preventive and predicative maintenance
program, including CMMS.

 

22. Implementing and supervising the applicable systems and procedures developed
for the Integrated Business, Information and Control System (IBICS).

 

23. Providing technical engineering support for solving operation and
maintenance problems.

 

24. Ensuring the implementation of and compliance with the Standing Procedures,
including the O&M Procedures Manual, by the O&M Employees, Subcontractors and
all other Persons on the Site.

 

25. Recommending modifications, capital repairs, replacements and improvements
to the Facility and components thereof and, at Owner’s request, cause the same
to be implemented, subject to such terms and conditions as the Parties may
agree.

 

26. Maintaining accounting records regarding its Services hereunder in such
detail as required by Owner and the FERC.

 

1-9



--------------------------------------------------------------------------------

27. Co-operating in the provision of information to Owner, its vendors, lenders,
consultants, accountants and attorneys.

 

28. Assisting Owner in the enforcement of vendor warranties and guaranties.

 

29. Scheduling, hiring and supervising Subcontractors and vendors as may be
necessary for the performance of the Services hereunder.

 

30. Promptly notifying Owner of all known defects in the Facility and if
requested by Owner, liaise with the EPC Contractor to ensure that all such
defects appearing during the applicable defect correction period or other
warranty period are corrected to the reasonable satisfaction of Owner, but shall
not agree to any course of action without the consent of Owner.

 

31. Prior to the termination of this Agreement, preparing a recommended spare
parts inventory based upon the condition of the Facility at that time.

 

32. Carrying out all necessary public relations activities with the local
community and public agencies in the vicinity of the Site; provided that all
press releases made on behalf of Owner shall first be approved by Owner in
writing.

 

33. Carrying out periodic drills and exercises throughout the Facility to ensure
efficient implementation of emergency response plans by the operating personnel
in accordance with the terms of this Agreement.

 

34. Performing daily material balance around the Facility including inventory of
LNG tanks, measurement of LNG received at the Facility, fuel gas usage,
estimates of blanket gas, and measurement of Natural Gas at the Pipeline
Delivery Point.

 

35. Communicating daily to Owner the available capacity of the Facility for the
upcoming period.

 

36. Cooperating with the engineers representing the Owner’s lenders.

 

37. Performing any other tasks reasonably requested by Owner in connection with
the operation and maintenance of the Facility.

 

1-10



--------------------------------------------------------------------------------

Schedule 2

 

OPERATING PLAN AND BUDGET INFORMATION

 

Part 1- Operating Plan Information

 

The following information, as applicable, will be included in each Operating
Plan for the Applicable Period:

 

1. Planned routine operational services.

 

2. Planned routine maintenance and repair for each part of the Facility.

 

3. Information regarding the inventory and proposed procurement of equipment,
spares, tools and in the case of major equipment, the residual life, routine
operational information, general operating data and other Project data.

 

4. Scheduled outages for major equipment.

 

5. Staffing plans of Operator (indicating any changes in the level of staff or
in the management personnel at the Facility) and details of the numbers of
part-time and temporary staff, consultants, operating staff and maintenance
staff.

 

6. Planned training program.

 

7. Contract strategy and a description of material Subcontracts proposed to be
entered into and material Subcontracts then in effect.

 

8. Planned administrative activities and the status of relationships with
parties to the Project Contracts, the local community and all Government
Authorities having jurisdiction over the operation and maintenance of the
Facility or Operator.

 

9. Operators recommendations on any matters affecting the operation and
maintenance of the Facility (such as modifications, capital improvements or
capital expenditure or changes in the O&M Procedures Manual or Standing
Procedures) together with reasons therefore.

 

10. A description of any (i) change in Applicable Laws or (ii) proposed change
in Applicable Laws of which Operator has knowledge, which in either case may
affect the operation or maintenance of any part of the Facility, together with a
breakdown of any incremental costs associated therewith.

 

11. Operator’s environmental plan describing the actions necessary to ensure
that the Facility complies with all Government Approvals and all Applicable
Laws, and

 

12. Such other works and activities as are necessary for Operator to comply with
its obligations under this Agreement.

 

2-1



--------------------------------------------------------------------------------

Part 2- Budget Expense Categories

 

Operator will maintain expense categories in accordance with the FERC standard
Code of Accounts as directed by Owner. The following items are examples of the
expense category details to be provided by Operator in each Budget submitted to
Owner:

 

ADMINISTRATION

 

Payroll (administrative personnel)

Benefits

Employee Expenses

Environmental

Safety

Building/Grounds

Office Expenses

Rents/Leases

Services

Insurance

Other

 

FACILITY OPERATION, MARINE COORDINATION AND SECURITY

 

Payroll (operations personnel)

Benefits

Employee Expenses

Chemicals

Control Room/Laboratory

Other

 

MAINTENANCE (REPAIR PARTS AND OUTSIDE SERVICES)

 

Payroll (maintenance employees)

Benefits

Employee Expenses

Water Treatment System

Painting

Environmental Controls including waste treatment system

Electrical and Controls

Cooling System

Vaporizers

Pumps

Tanks

Other

 

2-2



--------------------------------------------------------------------------------

Schedule 3

 

DESCRIPTION OF INSURANCE COVERAGE

 

Insurance To Be Maintained by the Owner:

 

The Owner shall procure or cause another Person to procure and maintain in full
force and effect at all times on and after the Effective Date (unless otherwise
specified below) and continuing throughout the term of this Agreement (unless
otherwise specified below) insurance policies with insurance companies
authorized to do business in Louisiana (if required by law or regulation) with
(i) a Best Insurance Reports rating of “A-” or better and a financial size
category of “IX” or higher, (ii) a Standard & Poor’s financial strength rating
of “BBB+” or higher, or (iii) other companies acceptable to the Agent, with
limits and coverage provisions in no event less than the limits and coverage
provisions set forth below.

 

(1) General Liability Insurance: Liability insurance on an occurrence basis
against claims filed anywhere in the world and occurring anywhere in the world
for the Owner’s liability arising out of claims for personal injury (including
bodily injury and death) and property damage. Such insurance shall provide
coverage for, products-completed operations, blanket contractual, broad form
property damage, personal injury insurance and independent contractors, with a
$10,000,000, increasing to $100,000,000 on or before giving the Notice To
Proceed under the EPC Contract, minimum limit per occurrence for combined bodily
injury and property damage provided that policy aggregates, if any, shall apply
separately to claims occurring with respect to the Project. A maximum deductible
or self-insured retention of $250,000 per occurrence shall be allowed.

 

(2) Automobile Liability Insurance: Automobile liability insurance for the
Owner’s liability arising out of claims for bodily injury and property damage
covering all owned (if any), leased, non-owned and hired vehicles of the Owner,
including loading and unloading, with a $10,000,000 (increased to $25,000,000 on
giving the Notice To Proceed under the EPC Contract) minimum limit per accident
for combined bodily injury and property damage and containing appropriate
no-fault insurance provisions wherever applicable. A maximum deductible or
self-insured retention of $250,000 per occurrence shall be allowed.

 

(3) Marine General Liability Insurance: On or before giving the Notice To
Proceed under the EPC Contract, marine general liability insurance against
claims for bodily injury, property damage, marine contractual liability,
tankerman’s liability, pollution liability, removal of wreck and/or debris,
collision liability and tower’s liability with the sister-ship clause un-amended
arising out of any vessel or barge owned, rented or chartered by the Owner, EPC
Contractor, subcontractors or Operator with a $100,000,000 limit per occurrence
provided that policy aggregates, if any, shall apply separately to claims
occurring with respect to the Project. A maximum deductible or self-insured
retention of $250,000 per occurrence shall be allowed.

 

3-1



--------------------------------------------------------------------------------

(4) Marine Terminal Operators Liability Insurance: No later than 3 months prior
to the arrival of the first LNG Vessel, marine terminal operators liability
insurance covering claims arising out of operations including products and
completed operations hazard and independent contractors for all sums which Owner
shall become obligated to pay by reason of bodily injury or property damage as a
result of loss, damage, injury or expense (including expenses for removal of the
spill of a pollutant) and including loss of use, to any vessel and its
equipment, cargo, freight or other interests onboard, the property of others,
including the cost of or expense for the removal of wreck or debris of such
property, while docking, undocking, or while in EPC Contractor’s, Owner’s or
Operator’s custody or possession at the Project Site or while proceeding to or
from the Project Site or caused directly or indirectly by the freeing or
breaking away from such premises. The limit for such insurance shall be set a
level that is reasonably acceptable to Owner and the Agent and sufficient to
cover the maximum probable loss to LNG owned by others and stored at the Site,
LNG Vessel and its contents, but in no case less than $150,000,000. A maximum
deductible or self-insured retention of $250,000 per occurrence shall be
allowed.

 

(5) Operational Property Damage Insurance: On or prior to Substantial Completion
under the EPC Contract, property damage insurance on an “all risk” basis
insuring the Owner, including coverage against damage or loss caused by earth
movement (including but not limited to earthquake, landslide, subsidence and
volcanic eruption), flood, windstorm, boiler and machinery accidents, strike,
riot, civil commotion and sabotage, but excluding terrorism.

 

  (a) Property Insured: The property damage insurance shall provide coverage for
(i) the buildings, structures, boilers, machinery, equipment, facilities,
fixtures, supplies, and other properties constituting a part of the Project,
(ii) the cost of recreating plans, drawings or any other documents or computer
system records, (iii) electronic equipment, (iv) foundations and other property
below the surface of the ground and (v) LGN which is owned by the Owner or for
which the Owner is contractually required to insure.

 

  (b)

Additional Coverages: The property damage policy shall insure (i) when needed,
insured property prior to its being moved to or from the Site and while located
away from the Site, including ocean marine and air transit coverage (if
applicable) with limits sufficient to insure the full replacement value of the
property or equipment, (ii) if not included in the definition of loss,
attorney’s fees, engineering and other consulting costs, and permit fees
directly incurred in order to repair or replace damaged insured property in a
minimum amount of $1,000,000, (iii) the cost of preventive measures to reduce or
prevent a loss (sue & labor) in an amount not less than $5,000,000, (iv)
increased cost of construction and loss to undamaged property as the result of
enforcement of building laws or ordinances with sub-limits not less than 10% of
the “Full Insurable

 

3-2



--------------------------------------------------------------------------------

Value”, (v) debris removal with sub-limits not less than $10,000,000 or 25% of
the loss, whichever is greater and (vi) expediting expenses (defined as
extraordinary expenses incurred after an insured loss to make temporary repairs
and expedite the permanent repair of the damaged property in excess of the
business interruption even if such expense does not reduce the business
interruption loss) in an amount not less than $10,000,000.

 

  (c) Special Clauses: The property damage policy shall include (i) a 72 hour
clause for flood, windstorm and earthquakes, (ii) an unintentional errors and
omissions clause, (iii) a requirement that the insurer pay losses within 30 days
after receipt of an acceptable proof of loss or partial proof of loss and (iv)
an other insurance clause making this insurance primary over any other
insurance.

 

  (d) Sum Insured: The property damage policy shall (i) value losses at their
repair or replacement cost, without deduction for physical depreciation or
obsolescence, including custom duties, taxes and fees, (ii) insure the Project
in an amount not less than the “Full Insurable Value” (for purposes of this
Schedule 3, “Full Insurable Value” shall mean the full replacement value of the
Project, including any improvements, equipment, spare parts and supplies,
without deduction for physical depreciation and/or obsolescence and (iii) insure
flood and windstorm coverage with a sub-limit not less than 125% of the probable
maximum.

 

(e) Deductibles: The property damage policy may have deductibles of not greater
than $1,000,000 per occurrence, except for the flood and windstorm coverage
which may have a deductible not greater than 3% of the values at risk, subject
to a maximum of $10,000,000.

 

Insurance to be Maintained By Operator

 

The Operator will procure or cause to be procured and maintain in full force and
effect at all times on or after the Effective Date (unless otherwise specified
herein) and continuing throughout the term of this Agreement (unless otherwise
specified herein), insurance policies with insurance company (ies) authorized to
do business in the State of Louisiana (if required by law or by regulation) with
a (i) a Best Insurance Rating of “A-” or better and a financial strength rating
of “IX” or higher, or (ii) a Standard & Poor’s financial strength rating of
“BBB+” or higher, or (iii) other companies acceptable to the Owner, with limits
and coverage provisions set forth below:

 

(1)

Workers Compensation and Employers Liability Insurance: Operator shall comply
with all applicable law with respect to workers’ compensation requirements and
other similar requirements where the Work is preformed. Such coverage shall
include coverage for all states and other applicable jurisdictions,

 

3-3



--------------------------------------------------------------------------------

 

voluntary compensation coverage, alternate employer endorsement and occupational
disease. If the Services are to be performed on or near navigable waters, the
policy (ies) shall include coverage for United States Longshoremen’s and Harbor
Workers Act, and, if applicable, coverage for the Death on the High Seas Act,
the Jones Act, the Outer Continental Shelf Lands Act and any other applicable
law regarding maritime law. A maritime employers liability policy may be used to
satisfy applicable parts of this requirement with respect to Work performed on
navigable waters. If Operator is not required by applicable law to carry
Workers’ Compensation insurance, then Operator shall provide the types and
amounts that are mutually agreed between the Operator and the Owner.

 

Limits to be provided:

 

Workers’ Compensation: Statutory

Employer’s Liability: US $1,000,000 each accident, US $1,000,000 disease each
employee, US $1,000,000 disease policy limit.

 

(2) Commercial General Liability: Operator shall provide or cause to be provided
Commercial General Liability insurance on an occurrence basis covering against
claims occurring anywhere world for the Operator’s liability for bodily injury
(including bodily injury and death), property damage (including loss of use) and
personal injury. Such insurance shall provide coverage for products and
completed operations, blanket contractual, broad form property damage and
independent contractors.

 

Limits to be provided:

 

US $1,000,000 combined single limit in any one occurrence;

US $1,000,000 general aggregate;;

US $ 1,000,000 products and/or completed operations aggregate..

 

This coverage will be subject to a maximum deductible of US $250,000. in any one
occurrence.

 

(3) Automobile Liability: Operator shall provide or cause to be provided
Commercial Automobile Liability covering the Operator’s liability arising out of
claims for bodily injury and property damage for all owned and non-owned, leased
or hired vehicles of the Operator, including loading and unloading thereof and
appropriate no-fault provisions wherever applicable.

 

Limit to be provided:

 

US $ 1,000,000 combined single limit for Bodily Injury and Property Damage.

 

This coverage will be subject to a maximum deductible of US $25,000 in any one
accident or occurrence.

 

3-4



--------------------------------------------------------------------------------

(4) Umbrella or Excess Liability: On or prior to the Substantial Completion
Date, Borrower shall provide Umbrella or Excess Liability insurance on a
“following form” basis. Coverage shall be excess of limits provided by the
Borrower for Commercial General Liability and Automobile Liability insurance.
The aggregate limit shall apply separately to each annual policy period.

 

Limits to be provided:

 

$5,000,000 combined single limit each occurrence; and

 

$5,000,000 aggregate limit

 

(5) Fidelity: On or prior to the Substantial Completion Date, Fidelity insurance
providing coverage for employee dishonesty including theft, computer funds
transfer fraud, alteration and forgery insuring loss of money, securities or
other property resulting from any fraudulent or dishonest act committed by the
Operator’s employees, whether acting alone or in collusion with others in an
amount not less than $10,000,000 and a deductible not greater than $25,000 each
loss.

 

Such insurance shall also include (a) a discovery period not less than 12
months, (b) loss by unidentified employees, (c) temporary employees, (d)
automatic cover for all employees and officers and (e) auditor charges with a
limit not less than $20,000.

 

3-5



--------------------------------------------------------------------------------

Schedule 4

 

STANDING PROCEDURES

 

Operator shall:

 

1. Develop organization and staffing proposals for the Facility together with a
human resources policy to include a profile of suitable recruits, training
requirements, compensation package, terms of employment (including, if agreed
between the Parties as appropriate, an employee incentive scheme), mobilization
requirements, industrial relations policy, union policy (if applicable) and job
design;

 

2. Prepare a set of safety procedures for working on all electrical, mechanical
and chemical items located at the Facility;

 

3. Prepare a system and procedure for the control of material modifications to
the Facility;

 

4. Obtain or initiate all registers, documentation, or records required by
Applicable Law and in accordance with International LNG Terminal Standards,
including:

 

  a. a register of all equipment tests subject to statutory inspection,
including recording all test dates and results; and

 

  b. a project status report, which shall be updated at regular intervals, in
which the current conditions of all major items of plant and equipment is to be
recorded, together with proposals and timing for major repair work and
cost/benefit analyses;

 

5. Prepare and maintain a confidential security plan regarding Facility security
including interface with the U.S. Coast Guard, Homeland Security and other
Government Authorities;

 

6. Prepare the O&M Procedures Manual which will contain the following specific
manual instructions and procedures for the Facility:

 

  a. Safety;

 

  b. Operating Instructions;

 

  c. Laboratory procedures;

 

  d. Maintenance Instructions;

 

  e. Chemical handling and disposal procedures;

 

  f. Administration procedures;

 

  g. Incident reporting procedures;

 

4-1



--------------------------------------------------------------------------------

  h. Security procedures;

 

  i. Performance monitoring procedures;

 

  j. Planned maintenance schedules;

 

  k. First Aid;

 

  l. Fire Fighting;

 

  m. Emergencies;

 

  n. Environmental Compliance;

 

  o. Testing procedures;

 

  p. Emergency response plan;

 

  q. Spill prevention plan;

 

  r. Community emergency response plan;

 

7. prepare a work control system;

 

8. prepare a budget and expenditure control system;

 

9. prepare a stores and spares inventory recording and requisitions system; and

 

10. prepare a procedure for the procurement of all supplies and services
required by Operator to perform its obligations hereunder, including
Subcontractor control and supervision system and prepare a system for the review
and updating of O&M Procedures Manual for the Facility.

 

11. prepare regulatory compliance and safe work practices procedures, including:

 

  •   Access Control Plan and Procedures

 

  •   Homeland Security Compliance Procedures

 

  •   LNG Plant Operating Procedures

 

  •   Valve Isolation Policy

 

  •   Emergency Response Plan and Procedures

 

  •   Site Safety Plan and Procedures

 

  •   Safe Work Practices

 

  •   DOT 199 Substance Abuse Prevention Program

 

  •   Training and Operator Qualification Plan in accordance with DOT 193

 

  •   Marine Fire Protection and Emergency Procedures Plans

 

  •   Marine Staff Training

 

  •   LNG Marine Terminal Operating Procedures

 

  •   LNG Marine Terminal Regulations Manual

 

4-2



--------------------------------------------------------------------------------

12. Prepare General Operations Plans and Procedures, including:

 

  •   IT Plan and Procedures

 

  •   Budget Planning and Procedures

 

  •   Facilities Integration and Shared Services Plan

 

  •   Security Plan and Procedures

 

  •   Management Control and Reporting; Daily, Weekly, Monthly, Annual KPI’s and
Reports

 

  •   Meeting Schedules and Agenda

 

  •   Plant Tours for Outside Visitors Plan and Procedures

 

  •   Risk Management Plan and Risk Register

 

  •   Contract Management Plan

 

  •   Local Contracts Requirements for Materials and Services

 

  •   Long Term Service Agreements

 

  •   Maintenance Contracting Strategies and Selection

 

  •   Radios, Telephones, Pagers, Satellite, Cellular Phone Plan

 

  •   Measurement Manual

 

  •   Vehicle Policies and Procedures

 

  •   Management of Change Procedures

 

  •   Medical Emergency Response Plan and Procedures

 

  •   Waste Management, Collection and Disposal Plan

 

  •   Maintenance Plan

 

  •   Equipment and Vehicles Purchase, Receipt

 

  •   Vaporizer Repair Plan

 

  •   Owner Equipment Handling Study

 

  •   Operability Assurance Plan

 

  •   Startup and Commissioning Plan

 

  •   EPC Contractor Document Handover and Review

 

13. Prepare Recruitment and Staffing Plans including:

 

  •   Manpower Plan Forecast

 

  •   Job Positions and Titles

 

  •   Recruitment Timeline

 

  •   Competencies by Position Families

 

  •   Position Descriptions

 

  •   Detailed Training Matrix

 

  •   Specialized Training

 

  •   Local Content Plan

 

  •   Recruitment and Interviewing of candidates

 

  •   HR Policies and Procedures

 

  •   Training and Operator Qualification Plan

 

  •   Training Schedules, Logistics and Activities

 

  •   Training Evaluation and Employee Assessment

 

4-3



--------------------------------------------------------------------------------

14. Prepare Readiness Plan, including:

 

  •   Procurement Plans and Procedures

 

  •   Material Management Plan

 

  •   Warehouse and Inventory Plan

 

  •   2 Year Operating and Capital Spare Review

 

  •   Capital Spares Purchase, Receipt, Stocking

 

  •   Shelving Plan, Design, Purchase, Receipt, Installation

 

  •   Set Up Warehouse

 

  •   Set Up Laboratory

 

  •   Set Up Main Control Room

 

  •   Set Up Maintenance Shops

 

15. Provide CMMS Development including:

 

  •   Review EPC Contractor documentation and data as well as load database and
index provided by EPC Contractor

 

  •   Reliability Centered Maintenance and Criticality Studies

 

  •   Review integration with Shared Resources

 

  •   Award Engineering Services Contract

 

  •   Manage Resources and Engineering Services

 

16. Prepare Marine Operations Plans and Procedures including:

 

  •   Terminal Design, Bathymetry, Environmental and Maneuverability Studies

 

  •   Integration with Shared Services

 

  •   Marine Fire Protection and Emergency Procedures Plans

 

  •   Marine Staff Training

 

  •   Tugs and Service Boats decisions

 

  •   LNG Marine Terminal Operating Procedures

 

  •   LNG Marine Terminal Regulations Manual

 

  •   Marine Terminal Maintenance Plan

 

  •   Tugs and Service Boats decisions

 

4-4



--------------------------------------------------------------------------------

Schedule 5

 

LIST OF PROJECT CONTRACTS

 

1. Engineering, Procurement and Construction Agreement dated December 18, 2005
between the Owner and Bechtel Corporation, as amended.

 

2. Terminal Use Agreement dated as of September 2, 2004 between Total LNG USA,
Inc. and the Owner; as amended by the Amendment of LNG Terminal Use Agreement,
dated as of January 24, 2005.

 

3. Omnibus Agreement dated as of September 2, 2004 between Total LNG USA, Inc.
and the Owner.

 

4. Terminal Use Agreement dated as of November 8, 2004 between Chevron U.S.A.
Inc. and the Owner.

 

5. Omnibus Agreement dated as of November 8, 2004 between the Owner and Chevron
U.S.A. Inc.

 

6. Lease Agreement, dated January 15, 2005, among Crain Brothers Ranch, Inc.,
Marguerite Domatti as Trustee of M. A. Domatti Management Trust, Eva L. Domatti,
individually and as Trustee, Domatti Family Living Trust, Erika Domatti and
Renata Domatti, collectively as Lessor, and Owner, as Lessee, amended by that
Amendment to Lease, dated as of February 24, 2005, among Lessor and Owner.

 

7. Lease Agreement, dated January 15, 2005, between Crain Lands, L.L.C., as
Lessor and Owner, as Lessee, as amended by that Amendment to Lease, dated as of
February 24, 2005, among Lessor and Owner.

 

8. Lease Agreement, dated January 15, 2005, among George A. Davis, Carmen V.
Gebhardt Trust-Carmen V. Gebhardt, Trustee, Linda D. Dlouhy Trust – Robert
Dlouhy and Linda Dlouhy, Trustees, Mary P. Davis Lakhardi, Edwin Scott Henry,
Charles Gregory Henry, Candace Henry Oliver, Wilma Davis Bride, James Austin
Guthrie, Earl Guthrie, Lonnie A. Davis, Jr., Daniel D. Davis, Sandra Denise
Davis, Martha Davis Johnson, Sharon Davis Faulk, Daniel Ellender, and Sally
Ellender Gay, collectively as Lessor, and Owner as Lessee.

 

9. The terminal use or similar agreement to be entered into by the Owner
pursuant to the Option Agreement dated December 23, 2003 between Cheniere LNG
Inc. and J&S Cheniere S.A.

 

10. Credit Agreement dated as of February 25, 2005, among Owner, each of the
lenders that is a signatory to the Credit Agreement, Société Générale, as
Administrative Agent for the lenders (the “Agent”) and HSBC Bank USA, National
Association, as Collateral Agent for the lenders (“Collateral Agent”).

 

5-1



--------------------------------------------------------------------------------

11. Collateral Agency Agreement dated as of February 25, 2005, among the
Collateral Agent, the Agent and the Owner.

 

12. Multiple Indebtedness Mortgage, Assignment of Leases and Rents, and Security
Agreement dated February 25, 2005 by the Owner as Mortgagor in favor of
Collateral Agent as the Mortgagee.

 

13. Security Agreement dated February 25, 2005 between the Owner and the
Collateral Agent.

 

4-2